 



EXHIBIT 10.11
HMN FINANCIAL, INC.
EMPLOYEE STOCK OWNERSHIP PLAN
WORKING COPY
(Through Ninth Amendment)
Effective as of January 1, 1994
First Amendment dated January 25, 1996
Second Amendment dated December 18, 1997
Third Amendment dated February 23, 1999
Fourth Amendment dated October 23, 2001
Fifth Amendment dated February 26, 2002
Sixth Amendment dated April 15, 2002
Seventh Amendment dated December 29, 2005
Eighth Amendment dated July 24, 2007
Ninth Amendment dated February 26, 2008
NOTE: This document is a “working copy” that compiles the most recent
restatement of the plan and various amendments that have been adopted since that
restatement through the amendment referenced above into a single document for
the convenience of the reader.

 



--------------------------------------------------------------------------------



 



HMN FINANCIAL, INC.
EMPLOYEE STOCK OWNERSHIP PLAN
TABLE OF CONTENTS

              Page  
PREAMBLE
    1  
 
       
ARTICLE I DEFINITION OF TERMS AND CONSTRUCTION
    1  
1.1 Definitions
    1  
(a) “Act”
    1  
(b) “Administrator”
    1  
(c) “Annual Additions”
    1  
(d) “Authorized Leave of Absence”
    2  
(e) “Beneficiary”
    2  
(f) “Board of Directors”
    2  
(g) “Break”
    2  
(h) “Code”
    2  
(i) “Compensation”
    2  
(j) “Date of Hire”
    2  
(k) “Disability”
    2  
(l) “Disability Retirement Date”
    2  
(m) “Early Retirement Date”
    2  
(n) “Effective Date”
    3  
(o) “Eligibility Period”
    3  
(p) “Employee”
    3  
(q) “Employer”
    3  
(r) “Employer Securities”
    3  
(s) “Entry Date”
    3  
(t) “Exempt Loan”
    3  
(u) “Former Participant”
    3  
(v) “Fund”
    3  
(w) “Hour of Service”
    3  
(x) “Investment Adjustments”
    4  
(y) “Limitation Year”
    4  
(z) “Normal Retirement Date”
    4  
(aa) “Participant”
    4  
(bb) “Plan”
    4  
(cc) “Plan Year”
    4  
(dd) “Qualified Domestic Relations Order”
    4  
(ee) “Retirement”
    4  
(ff) “Service”
    4  
(gg) “Sponsor”
    4  
(hh) “Trust Agreement”
    4  
(ii) “Trustee”
    4  
(jj) “Valuation Date”
    4  
(kk) “Year of Service”
    4  
(ll) “Leased Employee”
    5  
(mm) “Affiliate”
    5  
1.2 Plurals and Gender
    5  
1.3 Incorporation of Trust Agreement
    5  
1.4 Headings
    5  
1.5 Severability
    5  
1.6 References to Governmental Regulations
    5  

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE II PARTICIPATION
    5  
2.1 Commencement of Participation
    5  
2.2 Termination of Participation
    6  
2.3 Resumption of Participation
    6  
2.4 Determination of Eligibility
    6  
 
       
ARTICLE III CREDITED SERVICE
    6  
3.1 Service Counted for Eligibility Purposes
    6  
3.2 Service Counted for Vesting Purposes
    6  
3.3 Credit for Pre-Break Service
    7  
3.4 Service Credit During Authorized Leaves
    7  
3.5 Service Credit During Maternity or Paternity Leave
    7  
3.6 Ineligible Employees
    7  
3.7 Periods of Military Service
    7  
 
       
ARTICLE IV CONTRIBUTIONS
    7  
4.1 Employee Stock Ownership Contributions
    7  
4.2 Time and Manner of Employee Stock Ownership Contributions
    8  
4.3 Records of Contributions
    8  
4.4 Erroneous Contributions
    8  
 
       
ARTICLE V ACCOUNTS, ALLOCATIONS AND INVESTMENTS
    9  
5.1 Establishment of Separate Participant Accounts
    9  
5.2 Establishment of Contribution Holding and Suspense Accounts
    9  
5.3 Allocation of Earnings, Losses and Expenses
    10  
5.4 Allocation of Forfeitures
    10  
5.5 Allocation of Annual Employee Stock Ownership Contributions
    10  
5.6 Limitation on Annual Additions
    10  
5.7 Erroneous Allocations
    13  
5.8 Value of Participant’s Interest in Fund
    13  
5.9 Investment of Account Balances
    13  
 
       
ARTICLE VI RETIREMENT, DEATH AND DESIGNATION OF BENEFICIARY
    14  
6.1 Normal Retirement
    14  
6.2 Early Retirement
    14  
6.3 Disability Retirement
    14  
6.4 Death Benefits
    14  
6.5 Designation of Death Beneficiary and Manner of Payment
    14  
 
       
ARTICLE VII VESTING AND FORFEITURES
    15  
7.1 Vesting on Death, Disability and Normal Retirement
    15  
7.2 Vesting on Termination of Participation
    15  
7.3 Disposition of Forfeitures
    15  
 
       
ARTICLE VIII EMPLOYEE STOCK OWNERSHIP PROVISIONS
    15  
8.1 Right to Demand Employer Securities
    15  
8.2 Voting Rights
    16  
8.3 Nondiscrimination in Employee Stock Ownership Contributions
    16  
8.4 Dividends
    16  
8.5 Exempt Loans
    17  
8.6 Exempt Loan Payments
    17  
8.7 Put Option
    18  
8.8 Diversification Requirements
    18  
8.9 Independent Appraiser
    19  
 
       
ARTICLE IX PAYMENTS AND DISTRIBUTIONS
    19  
9.1 Payments on Termination of Service — In General
    19  

ii



--------------------------------------------------------------------------------



 



              Page  
9.2 Commencement of Payments
    19  
9.3 Mandatory Commencement of Benefits
    19  
9.4 Required Beginning Dates
    21  
9.5 Form of Payment
    21  
9.6 Medium of Distribution
    21  
9.7 Payments Upon Termination of Plan
    21  
9.8 Distributions Pursuant to Qualified Domestic Relations Orders
    21  
9.9 Cash-Out Distributions
    22  
9.10 ESOP Distribution Rules
    22  
9.11 Withholding
    22  
9.12 Waiver of 30-day Notice
    23  
9.13 Direct Transfer Option
    23  
 
       
ARTICLE X PROVISIONS RELATING TO TOP-HEAVY PLANS
    23  
10.1 Top-Heavy Rules to Control
    23  
10.2 Top-Heavy Plan Definitions
    23  
10.3 Calculation of Accrued Benefits
    24  
10.4 Determination of Top-Heavy Status
    25  
10.5 Determination of Super Top-Heavy Status
    26  
10.6 Minimum Contribution
    26  
10.7 Vesting
    26  
 
       
ARTICLE XI ADMINISTRATION
    27  
11.1 Appointment of Administrator
    27  
11.2 Resignation or Removal of Administrator
    27  
11.3 Appointment of Successors: Terms of Office, Etc.
    27  
11.4 Powers and Duties of Administrator
    27  
11.5 Action by Administrator
    28  
11.6 Participation by Administrators
    28  
11.7 Agents
    28  
11.8 Allocation of Duties
    28  
11.9 Delegation of Duties
    28  
11.10 Administrator’s Action Conclusive
    28  
11.11 Compensation and Expenses of Administrator
    28  
11.12 Records and Reports
    29  
11.13 Reports of Fund Open to Participants
    29  
11.14 Named Fiduciary
    29  
11.15 Information from Employer
    29  
11.16 Reservation of Rights by Employer
    29  
11.17 Liability and Indemnification
    29  
11.18 Service as Trustee and Administrator
    29  
 
       
ARTICLE XII CLAIMS PROCEDURE
    30  
12.1 Notice of Denial
    30  
12.2 Right to Reconsideration
    30  
12.3 Review of Documents
    30  
12.4 Decision by Administrator
    30  
12.5 Notice by Administrator
    30  
 
       
ARTICLE XIII AMENDMENTS, TERMINATION AND MERGER
    30  
13.1 Amendments
    30  
13.2 Consolidation, Merger or Other Transactions of Employer
    31  
13.3 Consolidation or Merger of Trust
    31  
13.4 Bankruptcy or Insolvency of Employer
    31  
13.5 Voluntary Termination
    31  
13.6 Partial Termination of Plan or Permanent Discontinuance of Contributions
    32  

iii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XIV MISCELLANEOUS
    32  
14.1 No Diversion of Funds
    32  
14.2 Liability Limited
    32  
14.3 Incapacity
    32  
14.4 Spendthrift Clause
    32  
14.5 Benefits Limited to Fund
    32  
14.6 Cooperation of Parties
    32  
14.7 Payments Due Missing Persons
    33  
14.8 Governing Law
    33  
14.9 Nonguarantee of Employment
    33  
14.10 Counsel
    33  

iv



--------------------------------------------------------------------------------



 



HMN FINANCIAL, INC.
EMPLOYEE STOCK OWNERSHIP PLAN
PREAMBLE
     Effective as of January 1, 1994, HMN Financial, Inc., a Delaware
corporation, (the “Sponsor”), has adopted the HMN Financial, Inc. Employee Stock
Ownership Plan in order to enable Participants to share in the growth and
prosperity of the Sponsor and its wholly owned subsidiary, Home Federal Savings
Bank, and to provide Participants with an opportunity to accumulate capital for
their future economic security by accumulating funds to provide retirement,
death and disability benefits. The Plan is a stock bonus plan designed to meet
the requirements of an employee stock ownership plan as described at
Section 4975(e)(7) of the Code and Section 407(d) (6) of ERISA. The primary
purpose of the employee stock ownership plan is to invest in employer
securities. The Sponsor intends that the Plan will qualify under Sections 401(a)
and 501(a) of the Code and will comply with the provisions of ERISA. The Plan
has been drafted to comply with the Tax Reform Act of 1986, the Omnibus Budget
Reconciliation Act of 1986, the Omnibus Budget Reconciliation Act of 1987, the
Technical and Miscellaneous Revenue Act of 1988, the Revenue Reconciliation Act
of 1989, and the Omnibus Budget Reconciliation Act of 1993.
     The terms of this Plan shall apply only with respect to Employees of the
Employer on and after January 1, 1994.
ARTICLE I
DEFINITION OF TERMS AND CONSTRUCTION
1.1 Definitions.
     Unless a different meaning is plainly implied by the context, the following
terms as used in this Plan shall have the following meanings:
     (a) “Act” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, or any successor statute.
     (b) “Administrator” shall mean the administrative committee provided for in
Article XI.
     (c) “Annual Additions” shall mean the sum of the following amounts
allocated to a Participant for a Limitation Year under this Plan and all other
defined contribution plans maintained by the Employer in which he or she
participates:
     (1) Annual Additions include:
          (A) Employer contributions.
          (B) Forfeitures, if any.
          (C) Voluntary non-deductible (Employee) contributions, if any.
          (D) Amounts attributable to medical benefits as described in Sections
415(l) and 419A(d)(1) of the Code.
     (2) Notwithstanding the foregoing, Annual Additions do not include:
          (A) The direct transfer of a benefit or employee contributions from a
qualified plan to the Plan.
          (B) Reinvested dividends on Employer Securities.
          (C) Restorative payments made to restore losses to the Plan resulting
from actions by a fiduciary for which there is reasonable risk of liability for
breach of a fiduciary duty under Title I of ERISA or under other applicable
federal or state law.
          (D) Rollover contributions (as described in Sections 401(a)(31),
402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3) or 457(e)(16) of the Code, or any
other Code section that permits rollovers).
          (E) Employer contributions that are used by the Trust to pay interest
on an Exempt Loan or any forfeitures of Employer Securities purchased with the
proceeds of an Exempt Loan, provided that not more than one-third of the
Employer contributions are allocated to Participants who are among the group of

1



--------------------------------------------------------------------------------



 



Employees determined to be “highly compensated employees” within the meaning of
Section 414(q) of the Code.
     An Annual Addition with respect to a Participant’s Accounts shall be deemed
credited thereto with respect to a Limitation Year if it is allocated to the
Participant’s accounts under the terms of the plan as of any date within such
Limitation Year.
     (d) “Authorized Leave of Absence” shall mean an absence from Service with
respect to which the Employee may or may not be entitled to Compensation and
which meets any one of the following requirements:
          (1) Service in any of the armed forces of the United States for up to
36 months, provided that the Employee resumes Service within 90 days after
discharge, or such longer period of time during which such Employee’s employment
rights are protected by law; or
          (2) Any other absence or leave expressly approved and granted by the
Employer which does not exceed 24 months, provided that the Employee resumes
Service at or before the end of such approved leave period. In approving such
leaves of absence, the Employer shall treat all Employees on a uniform and
nondiscriminatory basis.
     (e) “Beneficiary” shall mean such persons as may be designated by the
Participant to receive benefits after the death of the Participant, or such
persons designated by the Administrator to receive benefits after the death of
the Participant, all as provided in Section 6.5.
     (f) “Board of Directors” shall mean the Board of Directors of the Sponsor.
     (g) “Break” shall mean a Plan Year during which an Employee fails to
complete more than 500 Hours of Service.
     (h) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.
     (i) “Compensation” shall mean the amount of remuneration paid to an
Employee by the Employer during a Plan Year, on or after the date on which the
Employee becomes a Participant, for services rendered to the Employer during
such Plan Year, including base salary, bonuses, overtime and any amount of
compensation contributed pursuant to a salary reduction election to any plan
which meets the requirements of Code section 125, 132(f)(4) or 401(k), but
excluding amounts paid by the Employer or accrued with respect to this Plan or
any other qualified or non-qualified unfunded plan of deferred compensation or
other employee welfare plan to which the Employer contributes, payments for
group insurance, medical benefits, reimbursement for expenses, and other forms
of extraordinary pay, and excluding amounts accrued for a prior year.
     Notwithstanding the foregoing, the Compensation of a Participant for the
Plan Year that commences January 1, 2001, shall not exceed $170,000. Effective
for Plan Years commencing during or after 2002, the Compensation of a
Participant for a Plan Year shall not exceed $200,000, adjusted for each Plan
Year to take into account any increase provided for that year in accordance with
the Code and regulations prescribed by the Secretary of the Treasury. The dollar
increase in effect on January 1 of any calendar year shall apply to Plan Years
beginning in that calendar year. If a Plan Year is shorter than 12 months, the
limit under this subsection for that year shall be multiplied by a fraction, the
numerator of which is the number of months in the short Plan Year and the
denominator of which is 12.
     (j) “Date of Hire” shall mean the date on which a person shall perform his
first Hour of Service. Notwithstanding the foregoing, in the event a person
incurs one or more consecutive Breaks after his initial Date of Hire which
results in the forfeiture of his pre-Break Service pursuant to Section 3.3, his
“Date of Hire” shall thereafter be the date on which he completes his first Hour
of Service after such Break or Breaks.
     (k) “Disability” shall mean a physical or mental impairment which prohibits
a Participant from engaging in any occupation for wages or profit and which has
caused the Social Security Administration to classify the individual as
“disabled” for purposes of Social Security.
     (l) “Disability Retirement Date” shall mean the first day of the month
after which a Participant incurs a Disability.
     (m) “Early Retirement Date” shall mean the first day of the month
coincident with or next following the date on which a Participant attains age 55
and completes 5 Years of Service.

2



--------------------------------------------------------------------------------



 



     (n) “Effective Date” shall mean January 1, 1994.
     (o) “Eligibility Period” shall mean the period of 12 consecutive months
commencing on an Employee’s Date of Hire. Succeeding eligibility computation
periods after the initial eligibility computation period shall be based on Plan
Years which include the first anniversary of an Employee’s Date of Hire.
     (p) “Employee” shall mean any person employed by the Employer, including
officers, but excluding Leased Employees and directors in their capacity as
such; provided further, however, that the term “Employee” shall not include any
employee included in a unit of employees covered by a collective bargaining
agreement with the Employer that does not expressly provide for participation of
such employees in this Plan, where there has been good-faith bargaining between
the Employer and the employees’ representatives on the subject of retirement
benefits. Notwithstanding anything herein to the contrary, an individual is not
an Employee during any period during which the individual is classified by the
Employer as an independent contractor or as any other status in which the person
is not treated as a common law employee of the Employer for purposes of
withholding of taxes, regardless of the correct legal status of the individual.
The previous sentence applies to all periods of such service of an individual
who is subsequently reclassified as an employee, whether the reclassification is
retroactive or prospective.
     (q) “Employer” shall mean HMN Financial, Inc., a Delaware corporation, and
its wholly owned subsidiary, Home Federal Savings Bank, or any successors to the
aforesaid corporations by merger, consolidation or otherwise, which may agree to
continue this Plan, or any affiliated or subsidiary corporation or business
organization of any Employer which, with the consent of the Sponsor, shall agree
to become a party to this Plan.
     (r) “Employer Securities” shall mean the common stock issued by HMN
Financial, Inc.
     (s) “Entry Date” shall mean each January 1 and July 1, so long as this Plan
shall remain in effect.
     (t) “Exempt Loan” shall mean a loan described at Section 4975(d)(1) of the
Code to the Trustee to purchase Employer Securities for the Plan, made or
guaranteed by a disqualified person, as defined at Section 4975(e)(2) of the
Code, including, but not limited to, a direct loan of cash, a purchase money
transaction, an assumption of an obligation of the Trustee, an unsecured
guarantee or the use of assets of such disqualified person as collateral for
such a loan.
     (u) “Former Participant” shall mean any previous Participant whose
participation has terminated but who has a vested interest in the Plan which has
not been distributed in full.
     (v) “Fund” shall mean the Fund maintained by the Trustee pursuant to the
Trust Agreement in order to provide for the payment of the benefits specified in
the Plan.
     (w) “Hour of Service” shall mean each hour for which an Employee is
directly or indirectly paid or entitled to payment by an Employer for the
performance of duties or for reasons other than the performance of duties (such
as vacation time, holidays, sickness, disability, paid lay-offs, jury duty and
similar periods of paid non-working time). To the extent not otherwise included,
Hours of Service shall also include each hour for which back pay, irrespective
of mitigation of damages, is either awarded or agreed to by the Employer. Hours
of working time shall be credited on the basis of actual hours worked, even
though compensated at a premium rate for overtime or other reasons. In computing
and crediting Hours of Service for an Employee under this Plan, the rules set
forth in Sections 2530.200b-2(b) and (c) of the Department of Labor Regulations
shall apply, said Sections being herein incorporated by reference. Hours of
Service shall be credited to the Plan Year or other relevant period during which
the services were performed or the nonworking time occurred, regardless of the
time when Compensation therefor may be paid. Any Employee for whom no hourly
employment records are kept by the Employer shall be credited with 190 Hours of
Service for each calendar month in which he would have been credited with a
least one Hour or Service under the foregoing provisions, if hourly records were
available. Effective January 1, 1985, for absences commencing on or after that
date, solely for purposes of determining whether a Break for participation and
vesting purposes has occurred in an Eligibility Period or Plan Year, an
individual who is absent from work for maternity or paternity reasons shall
receive credit for the Hours of Service which would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, 8 Hours of Service per day of such absence. For purposes
of this Section 1.1(w), an absence from work for maternity or paternity reasons
means an absence (1) by reason of the pregnancy of the individual, (2) by reason
of a birth of a child of the individual, (3) by reason of the placement of a
child with the individual in connection with the adoption of such child by such
individual, or (4) for purposes of caring for such child for a period beginning
immediately following such birth or placement. The Hours of Service credited
under this provision shall be credited (1) in the computation

3



--------------------------------------------------------------------------------



 



period in which the absence begins if the crediting is necessary to prevent a
Break in that period, or (2) in all other cases, in the following computation
period.
     (x) “Investment Adjustments” shall mean the increases and/or decreases in
the value of a Participant’s accounts attributable to earnings, gains, losses
and expenses of the Fund, as set forth in Section 5.3.
     (y) “Limitation Year” shall mean the Plan Year.
     (z) “Normal Retirement Date” shall mean the first day of the month
coincident with or during which a Participant attains age 65 and completes the
fifth anniversary of his participation in the Plan.
     (aa) “Participant” shall mean an Employee who has met all of the
eligibility requirements of the Plan and who is ‘currently included in the Plan
as provided in Article II hereof.
     (bb) “Plan” shall mean the HMN Financial, Inc. Employee Stock Ownership
Plan, as described herein or as hereafter amended from time to time.
     (cc) “Plan Year” shall mean any 12 consecutive month period commencing on
January 1 and ending on December 31.
     (dd) “Qualified Domestic Relations Order” shall mean any judgment, decree
or order (including approval of a property settlement agreement) that relates to
the provision of child support, alimony, marital property rights to a spouse,
former spouse, child or other dependent of the Participant (all such persons
hereinafter termed “alternate payee”) and is made pursuant to a State domestic
relations law (including community property law) and, further, that creates or
recognizes the existence of an alternate payee’s right to, or assigns to an
alternate payee the right to receive all or a portion of the benefits payable
with respect to a Participant and that clearly specifies the following:
          (1) the name and last known mailing address (if available) of the
Participant and the name and mailing address of each alternate payee to which
the order relates;
          (2) the amount or percentage of the Participant’s benefits to be paid
to an alternate payee or the manner in which the amount is to be determined; and
          (3) the number of payments or period for which payments are required.
     A domestic relations order is not a Qualified Domestic Relations Order if
it:
          (1) requires the Plan to provide any type or form of benefit or any
option not otherwise provided under the Plan; or,
          (2) requires the Plan to provide increased benefits; or
          (3) requires payment of benefits to an alternate payee that is
required to be paid to another alternate payee under a previously existing
Qualified Domestic Relations Order.
     (ee) “Retirement” shall mean termination of employment which qualifies as
early, normal or Disability retirement as described in Article VI.
     (ff)  “Service” shall mean employment with the Employer. (gg) “Sponsor”
shall mean HMN Financial, Inc., a Delaware corporation.
     (hh) “Trust Agreement” shall mean the agreement, dated June 2, 1994 by and
between HMN Financial, Inc., a Delaware corporation, and First Bankers Trust Co,
N.A.
     (ii) “Trustee” shall mean the Trustee or Trustees by whom the assets of the
Plan are held, as provided in the Trust Agreement, or his or their successors.
     (jj) “Valuation Date” shall mean the last day of each Plan Year. The
Trustee may make additional valuations, at the instruction of the Administrator,
but in no event may the Administrator request additional valuations by the
Trustee more frequently than quarterly. Whenever such date falls on a Saturday,
Sunday or holiday, the preceding business day shall be the Valuation Date.
     (kk) “Year of Service” shall mean any Plan Year during which an Employee
has completed at least 1,000 Hours of Service, except as otherwise specified in
Article III. In the determination of Years of Service for

4



--------------------------------------------------------------------------------



 



eligibility and vesting purposes under this Plan, the term “Year of Service”
shall also mean any Plan Year during which an Employee has completed at least
1,000 Hours of Service with an Affiliate.
     (ll) “Leased Employee” shall mean any person defined as such by Code
Section 414(n). In general, a Leased Employee is any person who is not otherwise
an employee of the Employer or an Affiliate (referred to collectively as the
“recipient”) and who pursuant to an agreement between the recipient and any
other person (“leasing organization”) has performed services for the recipient
(or for the recipient and related persons determined in accordance with Code
Section 414(n)(6)) on a substantially full-time basis for a period of at least
one year and such services are performed under primary direction or control by
the recipient. For purposes of the requirements listed in Code
Section 414(n)(3), any Leased Employee shall be treated as an employee of the
recipient, and contributions or benefits provided by the leasing organization
which are attributable to services performed for the recipient shall be treated
as provided by the recipient. However, if Leased Employees constitute less than
20% of the recipient’s non-highly compensated work force within the meaning of
Code Section 414(n)(5)(C)(ii), those Leased Employees covered by a plan
described in Code section 414(n)(5) shall be disregarded. Notwithstanding the
foregoing, no Leased Employee shall be an Employee or a Participant in this
Plan.
     (mm) “Affiliate” shall mean any trade or business entity under common
control with the Employer, or under common control with a predecessor employer
(if so required by regulations prescribed by the Secretary of the Treasury)
while it is such. For this purpose, a trade or business entity (whether a
corporation, partnership, sole proprietorship or otherwise) is under “common
control” with another trade or business entity (i) if both entities are
corporations which are members of a controlled group of corporations as defined
in Code section 414(b), or (ii) if both entities are trades or businesses
(whether or not incorporated) which are under common control as defined in Code
section 414(c), or (iii) if both entities are members of an affiliated service
group as defined in Code section 414(m), or (iv) if both entities are required
to be aggregated pursuant to regulations under Code section 414(o). Service for
all entities under common control shall be treated as service for a single
employer to the extend required by the Code; provided, however, that an
individual shall not be a Participant in the Plan by reason of this section. In
applying the first sentence of this section for purposes of Section 5.6 of the
Plan, the provisions of subsections (b) and (c) of section 414 of the Code are
deemed to be modified as provided in Code section 415(h).
1.2 Plurals and Gender.
     Where appearing in the Plan and the Trust Agreement, the masculine gender
shall include the feminine and neuter genders, and the singular shall include
the plural, and vice versa, unless the context clearly indicates a different
meaning.
1.3 Incorporation of Trust Agreement.
     The Trust Agreement, as the same may be amended from time to time, is
intended to be and hereby is incorporated by reference into this Plan and for
all purposes shall be deemed a part of the Plan.
1.4 Headings.
     The headings and sub-headings in this Plan are inserted for the convenience
of reference only and are to be ignored in any construction of the provisions
hereof.
1.5 Severability.
     In case any provision of this Plan shall be held illegal or void, such
illegality or invalidity shall not affect the remaining provisions of this Plan,
but shall be fully severable, and the Plan shall be construed and enforced as if
said illegal or invalid provisions had never been inserted herein.
1.6 References to Governmental Regulations.
     References in this Plan to regulations issued by the Internal Revenue
Service, the Department of Labor, or other governmental agencies shall include
all regulations, rulings, procedures, releases and other position statements
issued by any such agency.
ARTICLE II
PARTICIPATION
2.1 Commencement of Participation.
     (a) Any Employee who completes at least 1,000 Hours of Service during his
Eligibility Period or during any Plan Year beginning after his Date of Hire
shall initially become a Participant on the Entry Date

5



--------------------------------------------------------------------------------



 



coincident with or next following the later of the following dates, provided he
is employed by the Employer on that Entry Date:
          (1) The date which is 12 months after his Date of Hire; and
          (2) The date on which he attains age 21.
     (b) Any Employee who had satisfied the requirements set forth in
Section 2.1(a) during the 12-month period prior to the Effective Date shall
become a Participant on the Effective Date, provided he is still employed by the
Employer on the Effective Date.
2.2 Termination of Participation.
     After commencement or resumption of his participation, an Employee shall
remain a Participant during each consecutive Plan Year thereafter until the
earliest of the following dates:
     (a) His actual Retirement date;
     (b) His date of death; or
     (c) The last day of a Plan Year during which he incurs a Break.
2.3 Resumption of Participation.
     (a) Any Participant whose employment terminates and who resumes Service
before he incurs a Break shall resume participation immediately on the date he
is reemployed.
     (b) Except as otherwise provided in Section 2.3(c), any Participant who
incurs one or more Breaks and resumes Service shall resume participation
retroactively as of the first day of the first Plan Year in which he completes a
Year of Service after such Break(s).
     (c) Any Participant who incurs one or more Breaks and resumes Service, but
whose pre-Break Service is not reinstated to his credit pursuant to Section 3.3,
shall be treated as a new Employee and shall again be required to satisfy the
eligibility requirements contained in Section 2.1 before resuming participation
on the appropriate Entry Date, as specified in Section 2.1.
2.4 Determination of Eligibility.
     The Administrator shall determine the eligibility of Employees in
accordance with the provisions of this Article. For each Plan Year, the Employer
shall furnish the Administrator a list of all Employees, indicating the original
date of their reemployment with the Employer and any Breaks they may have
incurred.
ARTICLE III
CREDITED SERVICE
3.1 Service Counted for Eligibility Purposes.
     Except as provided in Section 3.3, all Years of Service completed by an
Employee shall be counted in determining his eligibility to become a Participant
on and after the Effective Date, whether such Service was completed before or
after the Effective Date. Further, Years of Service completed prior to
January 1, 1998, with the former Marshalltown Finance Corporation and its
subsidiary, Marshalltown Savings Plan FSB, shall be treated as Years of Service
with an Employer in determining his eligibility to become a Participant on and
after January 1, 1998.
3.2 Service Counted for Vesting Purposes.
     All Years of Service completed by an Employee (including Years of Service
completed prior to the Effective Date) shall be counted in determining his
vested interest in this Plan, except the following:
     (a) Service which is disregarded under the provisions of Section 3.3;
     (b) Service prior to the Effective Date of this Plan if such Service would
have been disregarded under the “break in service” rules (within the meaning of
Section 1.41l(a)-5(b)(6) of the Treasury Regulations).
     Further, Years of Service completed prior to January 1, 1998, with the
former Marshalltown Finance Corporation and its subsidiary, Marshalltown Savings
Bank FSB, shall be treated as Years of Service with an Employer in determining
his vested interest in the Plan.

6



--------------------------------------------------------------------------------



 



3.3 Credit for Pre-Break Service.
     Upon his resumption of participation following one or a series of
consecutive Breaks, an Employee’s pre-Break Service shall be reinstated to his
credit for all purposes of this Plan only if either:
     (a) He was vested in any portion of his accrued benefit at the time the
Break(s) began; or
     (b) The number of his consecutive Breaks does not equal or exceed the
greater of 5 or the number of his Years of Service credited to him before the
Breaks began.
     Except as provided in the foregoing, none of an Employee’s Service prior to
one or a series of consecutive Breaks shall be counted for any purpose in
connection with his participation in this Plan thereafter.
3.4 Service Credit During Authorized Leaves.
     An Employee shall receive no Service credit under Section 3.1 or 3.2 during
any Authorized Leave of Absence. However, solely for the purpose of determining
whether he has incurred a Break during any Plan Year in which he is absent from
Service for one or more Authorized Leaves of Absence, he shall be credited with
40 Hours of Service for each week during any such leave period. Notwithstanding
the foregoing, if an Employee fails to return to Service on or before the end of
a leave period, he shall be deemed to have terminated Service as of the first
day of such leave period and his credit for Hours of Service, determined under
this Section 3.4, shall be revoked. Notwithstanding anything contained herein to
the contrary, an Employee who is absent by reason of military service as set
forth in Section 1.1(d)(1) shall be given Service credit under this Plan for
such military leave period to the extent, and for all purposes, required by law.
3.5 Service Credit During Maternity or Paternity Leave.
     Effective for absences beginning on or after January 1, 1985, for purposes
of determining whether a Break has occurred for participation and vesting
purposes, an individual who is on maternity or paternity leave as described in
Section 1.1(w), shall be deemed to have completed Hours of Service during such
period of absence, all in accordance with Section 1.1(w). Notwithstanding the
foregoing, no credit shall be given for such Hours of Service unless the
individual furnishes to the Administrator such timely information as the
Administrator may reasonably require to determine:
     (a) that the absence from Service was attributable’ to one of the maternity
or paternity reasons enumerated in Section 1.1 (w); and
     (b) the number of days for which such absence lasted.
     In no event, however, shall any credit be given for such leave other than
for determining whether a Break has occurred.
3.6 Ineligible Employees.
     Notwithstanding any provisions of this Plan to the contrary, any person who
is employed by the Employer, but who is ineligible to participate in this Plan,
either because of his failure
     (a) To meet the eligibility requirements contained in Article II; or
     (b) To be an Employee, as defined in Section 1.1(p), shall, nevertheless,
earn Years of Service for eligibility and vesting purposes pursuant to the rules
contained in this Article III. However, such a person shall not be entitled to
receive any contributions hereunder unless and until he becomes a Participant in
this Plan, and then, only during his period of participation.
3.7 Periods of Military Service.
     Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u).
ARTICLE IV
CONTRIBUTIONS
4.1 Employee Stock Ownership Contributions.
     (a) Subject to all of the provisions of this Article IV, for each Plan Year
commencing on or after the Effective Date, the Employer shall make an Employee
Stock Ownership contribution to the Fund, in such amount as may be determined by
the Board of Directors in its discretion. Such contribution shall be in the form
of cash or

7



--------------------------------------------------------------------------------



 



Employer Securities. In determining the value of Employer Securities transferred
to the Fund as an Employee Stock Ownership contribution, the Administrator may
determine the average of closing prices of such securities for a period of up to
90 consecutive days immediately preceding the date on which the securities are
contributed to the Fund. In the event that the Employer Securities are not
readily tradable on an established securities market, the value of the Employer
Securities transferred to the Fund shall be determined by an independent
appraiser in accordance with Section 8.9.
     (b) In no event shall such contribution by the Employer exceed for any Plan
Year the maximum amount that may be deducted by the Employer under Section 404
of the Code, nor shall such contribution cause the Employer to violate its
regulatory capital requirements. Each Employee Stock Ownership contribution by
the Employer shall be deemed to be made on the express condition that the Plan,
as then in effect, shall be qualified under Sections 401 and 501 of the Code and
that the amount of such contribution shall be deductible from the Employer’s
income under Section 404 of the Code.
4.2 Time and Manner of Employee Stock Ownership Contributions.
     (a) The Employee Stock Ownership contribution (if any) for each Plan Year
shall be paid to the Trustee in one lump sum or installments at any time on or
before the expiration of the time prescribed by law (including any extensions)
for filing of the Employer’s federal income tax return for its fiscal year
ending concurrent with or during such Plan Year. Any portion of the Employee
Stock Ownership contribution for each Plan Year that may be made prior to the
last day of the Plan Year shall be maintained by the Trustee in the Contribution
Holding Account described in Section 5.2 until the last day of such Plan Year.
     (b) If an Employee Stock Ownership contribution for a Plan Year is paid
after the close of the Employer’s fiscal year which ends concurrent with or
during such Plan Year but on or prior to the due date (including any extensions)
for filing of the Employer’s federal income tax return for such fiscal year, it
shall be considered, for allocation purposes, as an Employee Stock Ownership
contribution to the Fund for the Plan Year for which it was computed and
accrued, unless such contribution is accompanied by a statement to the Trustee,
signed by a representative of the Employer, which specifies that the Employee
Stock Ownership contribution is made with respect to the Plan Year in which it
is received by the Trustee. Any Employee Stock Ownership contribution paid by
the Employer during any Plan Year but after the due date (including any
extensions) for filing of its federal income tax return for the fiscal year of
the Employer ending on or before the last day of the preceding Plan Year shall
be treated, for allocation purposes, as an Employee Stock Ownership contribution
to the Fund for the Plan Year in which the contribution is paid to the Trustee.
     (c) Notwithstanding anything contained herein to the contrary, no Employee
Stock Ownership contribution shall be made for any year during which a
“limitations account” created pursuant to Section 5.6(c)(2) is in existence
until the balance of such limitations account has been reallocated in accordance
with Section 5.6(c)(2).
4.3 Records of Contributions.
     The Employer shall deliver at least annually to the Trustee, with respect
to the contributions contemplated in Section 4.1, a certificate of the
Administrator, in such form as the Trustee shall approve, setting forth:
     (a) The aggregate amount of contributions, if any, to the Fund for such
Plan Year;
     (b) The names, Internal Revenue Service identifying numbers and current
residential addresses of all Participants in the Plan;
     (c) The amount and category of contributions to be allocated to each such
Participant; and
     (d) Any other information reasonably required for the proper operation of
the Plan.
4.4 Erroneous Contributions.
     (a) Notwithstanding anything herein to the contrary, upon the Employer’s
request, a contribution which was made by a mistake of fact, or conditioned upon
the qualification of the Plan or any amendment thereof, under Code Section 401,
or upon the deductibility of the contribution under Section 404 of the Code,
shall be returned to the Employer by the Trustee within one year after the
payment of the contribution, the denial of the qualification or the disallowance
of the deduction (to the extent disallowed), whichever is applicable; provided,
however, that in the case of disqualification of the Plan based upon any
amendment hereto, the Employer shall not be entitled to the return of its
Employee Stock Ownership contribution unless an Application for Determination
with respect to the Plan amendment had been filed with the Internal Revenue
Service within one year after the adoption

8



--------------------------------------------------------------------------------



 



of such amendment by the Employer. Any portion of a contribution returned
pursuant to this Section 4.4 shall be adjusted to reflect its proportionate
share of the losses of the fund, but shall not be adjusted to reflect any
earnings or gains. Notwithstanding any provisions of this Plan to the contrary,
the right or claim of any Participant or Beneficiary to any asset of the Fund or
any benefit under this Plan shall be subject to and limited by this Section 4.4.
     (b) In no event shall voluntary Employee contributions be accepted. Any
such voluntary Employee contributions (and any earnings attributable thereto)
mistakenly received by the Trustee shall promptly be returned to the
Participant.
ARTICLE V
ACCOUNTS, ALLOCATIONS AND INVESTMENTS
5.1 Establishment of Separate Participant Accounts.
     The Administrator shall establish and maintain separate individual accounts
for Participants in the Plan and for each Former Participant in accordance with
the provisions of this Article V. Such separate accounts shall be for accounting
purposes only and shall not require a segregation of the Fund, and no
Participant, Former Participant or Beneficiary shall acquire any right to or
interest in any specific assets of the Fund as a result of the allocations
provided for under this Plan, except where segregation is expressly provided for
in this Plan.
     (a) Employee Stock Ownership Accounts.
          The Administrator shall establish a separate Employee Stock Ownership
Account in the Fund for each Participant. The account shall be credited as of
the last day of each Plan Year with the amounts allocated to the Participant
under Sections 5.4 and 5.5. The Administrator may establish subaccounts
hereunder, an Employer Stock Account reflecting a Participant’s interest in
Employer Securities held by the Trust and an Other Investments Account
reflecting the Participant’s interest in his Employee Stock Ownership Account
other than Employer Securities.
     (b) Distribution Accounts.
          In any case where distribution of a terminated Participant’s vested
interest in the Plan is to be deferred, the Administrator shall establish a
separate, nonforfeitable account in the Fund to which the balance in his
Employee Stock Ownership Account in the Plan shall be transferred after such
Participant incurs a Break. Unless the Former Participant’s distribution
accounts are segregated for investment purposes pursuant to section 9.4, they
shall share in Investment Adjustments.
     (c) Other Accounts.
          The Administrator shall establish such other separate accounts for
each Participant as may be necessary or desirable for the convenient
administration of the Fund.
     5.2 Establishment of Contribution Holding and Suspense Accounts.
     The Administrator shall establish separate accounts as follows:
     (a) Contribution Holding Account.
     The Administrator shall establish a Contribution Holding Account. There
shall be credited to such Contribution Holding Account any Employee Stock
Ownership contributions that may be made prior to the last day of the Plan Year,
as provided in Section 4.2. The Contribution Holding Account shall share
proportionately as to time and amount in any Investment Adjustments. As of the
last day of each Plan Year, the balance of the Contribution Holding Account
shall be added to any other Employee Stock Ownership contributions that may have
been made for that Plan Year and allocated to the Employee Stock Ownership
Accounts of Participants as provided in Section 5.5.
     (b) Exempt Loan Suspense Account.
     For each Exempt Loan taken by the Plan, the Administrator shall establish a
separate Exempt Loan Suspense Account. Exempt Loan payments shall be attributed
to the appropriate Exempt Loan Suspense Account in accordance with Sections 8.5
and 8.6. All Employer Securities released for a given Plan Year from all the
ESOP Exempt Loan Suspense Accounts pursuant to Sections 8.5 and 8.6 shall be
pooled and allocated as of the last day of such Plan Year to the Employee Stock
Ownership Accounts of Participants as provided in Section 5.5.

9



--------------------------------------------------------------------------------



 



5.3 Allocation of Earnings, Losses and Expenses.
     As of each Valuation Date, any increase or decrease in the net worth of the
aggregate Employee Stock Ownership Accounts held in the Fund attributable to
earnings, losses, expenses and unrealized appreciation or depreciation in each
such aggregate Account, as determined by the Trustee pursuant to the Trust
Agreement, shall be credited to or deducted from the appropriate suspense
accounts and all Participants’ Employee Stock Ownership Accounts (except
segregated distribution accounts described in Section 5.1(b) and the
“limitations account” described in Section 5.6(c)(4)) in the proportion that the
value of each such Account (determined immediately prior to such allocation and
before crediting any Employee Stock Ownership contributions and forfeitures for
the current Plan year but after adjustment for any transfer to or from such
Accounts and for the time such funds were in such Accounts) bears to the value
of all Employee Stock Ownership Accounts.
5.4 Allocation of Forfeitures.
     As of the last day of each Plan Year, all forfeitures attributable to the
Employee Stock Ownership Accounts which are then available for reallocation
shall be, as appropriate, added to the Employee Stock Ownership contribution (if
any) for any such year and allocated among the Participants’ Employee Stock
Ownership Accounts, as appropriate, in the manner provided in Sections 5.5 and
5.6.
5.5 Allocation of Annual Employee Stock Ownership Contributions.
     As of the last day of each Plan Year for which the Employer shall make an
Employee Stock Option Ownership contribution, the Administrator shall allocate
the Employee Stock Ownership contribution (including reallocable forfeitures)
for such Plan year to the Employee Stock Ownership account of each Participant
who completed at least 1,000 Hours of Service during that Plan Year, provided
that he is still employed by the Employer on the last day of the Plan Year. Such
allocation shall be made in the same proportion that each such Participant’s
Compensation for such Plan Year bears to the total Compensation of all such
Participants for such Plan Year, subject to Section 5.6. Notwithstanding the
foregoing, if a Participant attains his Normal Retirement Date and terminates
Service prior to the last day of the Plan Year but after completing 1,000 Hours
of Service, he shall be entitled to an allocation based on his Compensation
earned prior to his termination and during the Plan Year. Notwithstanding the
foregoing, if a Participant attains age 62 and has completed 10 years of service
with the Company and terminates service prior to the last day of the Plan Year,
but after completing 1,000 Hours of Service, he shall be entitled to an
allocation based on his Compensation earned prior to his termination and during
the Plan Year. Notwithstanding the foregoing, if a Participant attains age 60
and has completed 15 Years of Service with the Company and terminates service
prior to the last day of the Plan Year, but after completing 1,000 Hours of
Service, he shall be entitled to an allocation based on his Compensation earned
prior to his termination and during the Plan Year. Furthermore, if a Participant
completes 1,000 Hours of Service and is on a Leave of Absence on the last day of
the Plan Year because of pregnancy or other medical reason, such a Participant
shall be entitled to an allocation based on his Compensation earned during such
Plan Year. Notwithstanding the foregoing, for the Plan Year that begins
January 1, 1998 and ends December 31, 1998, the following special rules apply:
(i) as of June 30, 1998, the Administrator shall allocate the Employee Stock
Ownership contribution (not including reallocable forfeitures) accrued for
services performed in the months from January to June of that year (including
services performed in June and payable in July) for each Employee who completed
at least 500 Hours of Service during those months, provided that he is still
employed by the Employer on June 30, 1998; and (ii) the Administrator shall
allocate the Employee Stock Ownership contribution (not including reallocable
forfeitures) accrued for services performed in the months from July to December
of 1998 as of the last day of the Plan Year for each Employee who completed at
least 1,000 Hours of Service during the Plan Year, provided that he is still
employed by the Employer on the last day of the Plan Year. Forfeitures for 1998
shall be allocated as of the last day of the Plan Year in accordance with
Section 5.4.
5.6 Limitation on Annual Additions.
     (a) Notwithstanding any provisions of this Plan to the contrary, the total
Annual Additions credited to a Participant’s accounts under this Plan (and under
any other defined contribution plan to which the Employer or an Affiliate
contributes) for any Limitation Year shall not exceed the lesser of:
          (1) $30,000 for Plan Years ending prior to 2001, $35,000 for Plan
Years ending in 2001 or commencing in 2001 and ending in 2002, and $40,000 for
Plan Years commencing in 2002 or later, adjusted for each subsequent Plan Year
to reflect cost of living increases for that Plan Year provided under Code
section 415(d) or published by the Secretary of the Treasury.

10



--------------------------------------------------------------------------------



 



          (2) 25% of the Compensation of such Participant for Plan Years
commencing prior to 2002, and 100% of the Compensation of such Participant for
Plan Years commencing in 2002 or later. This paragraph (2) shall not apply to
any contribution for medical benefits after separation from service within the
meaning of Code sections 401(h) or 419A(f)(2) which is otherwise treated as an
Annual Addition.
     (b) Solely for the purpose of this Section 5.6, the term “Compensation” is
defined as wages, salaries, and fees for professional services and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer to the extent that the amounts are includable in gross income (or to
the extent the amount would have been received and includible in gross income
but for an election under Sections 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k), or 457(b) of the Code).
          (1) “Compensation” specifically includes, but is not limited to:
               (A) Commissions paid to salespeople, compensation for services on
the basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, reimbursements or other expense allowances under a
nonaccountable plan (as described in Treas. Regs. § 1.62-2(c));
               (B) Amounts described in Sections 104(a)(3), 105(a), or 105(h) of
the Code, but only to the amount that these amounts are includible in gross
income;
               (C) Amounts paid or reimbursed by the Employer for moving
expenses incurred by an Employee, but only to the extent that at the time of the
payment it is reasonable to believe that these amounts are not deductible by the
Employee under Section 217 of the Code;
               (D) The value of a nonqualified stock option granted to an
Employee, but only to the extent that the value of the option is includible in
gross income of the Employee for the taxable year of the stock option grant;
               (E) The amount includible in the gross income of the Employee
upon making the election described in Section 83(b) of the Code;
               (F) Amounts that are includible in the gross income of an
Employee under the rules of Sections 409A or 457(f)(1)(A) of the Code or because
the amounts are constructively received by the Employee; and
               (G) Amounts paid after the Employee’s severance from employment,
but only including regular pay for services during the Employee’s regular
working hours, or pay for services outside the Employee’s regular working hours,
(such as overtime or shift differential), commissions, bonuses, or other similar
payments, and only if such pay would have been paid to the Employee prior to
severance from employment if the Employee had continued in employment with the
Employer. Such pay is Compensation only if paid by the later of (i) 2 1/2 months
after the Employee’s severance from employment with the Employer or (ii) the end
of the Limitation Year that includes the date of the Employee’s severance from
employment.
Notwithstanding anything in this section to the contrary, “Compensation” will
not exceed the amount permitted to be taken into account for any Limitation Year
under Section 401(a)(17) of the Code.
(2) “Compensation” specifically excludes:
               (A) Employer contributions (other than elective contributions
described in Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) of the
Code to a plan of deferred compensation (including a simplified employee pension
described in Section 408(k) of the Code or a simple retirement account described
in Section 408(p) of the Code), to the extent not includible in the Employee’s
gross income for the taxable year in which contributed, and any distributions
from a plan of deferred compensation regardless of whether the distribution
amounts are includible in the gross income of the Employee when distributed;
               (B) Amounts realized from the exercise of a nonqualified stock
option, or when restricted stock (or property) held by the employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture;

11



--------------------------------------------------------------------------------



 



               (C) Amounts realized from the sale, exchange or other disposition
of stock acquired under a qualified stock option;
               (D) Other amounts which receive special tax benefits, such as
premiums for group term life insurance (but only to the extent that the premiums
are not includible in the gross income of the Employee and are not salary
reduction amounts described in Section 125 of the Code);
               (E) Amounts received after an Employee’s severance from
employment for unused accrued bona fide sick, vacation or other leave; and
               (F) Other items of remuneration similar to items described in
(b)(2)(a)-(d) above.
     (c) In the event that the limitations on Annual Additions described in this
Section 5.6(a) above are exceeded for any reason allowed under any applicable
guidance with respect to any Participant in any Limitation Year, then the
contributions allocable to the Participant for such year shall be reduced to the
minimum extent required by such limitations in the following order of priority:
          (1) If any further reductions in Annual Additions are necessary, then
the Employee Stock Ownership contributions and forfeitures allocated during such
Limitation Year to the Participant’s Employee Stock Ownership Account shall be
reduced. The amount of any such reductions in the Employee Stock Ownership
contributions and forfeitures shall be reallocated to all other Participants in
the same manner as set forth under Sections 5.4 and 5.5.
          (2) Any amounts which cannot be reallocated to other Participants in a
current Limitation Year in accordance with Section 5.6(c)(1) above because of
the limitations contained in Sections 5.6(a) and (d) shall be credited to an
account designated as the “limitations account” and carried forward to the next
and subsequent Limitation Years until it can be reallocated to all Participants
as set forth in Sections 5.4, and 5.5, as appropriate. No Investment Adjustments
shall be allocated to this limitations account. In the next and subsequent
Limitation Years, all amounts in the limitations account must be allocated in
the manner described in Sections 5.4 and 5.5, as appropriate, before any
Employee Stock Ownership contributions may be made to this Plan for that
Limitation Year.
          (3) The Administrator shall determine to what extent the Annual
Additions to any Participant’s Employee Stock Ownership Account must be reduced
in each Limitation Year. The Administrator shall reduce the Annual Additions to
all other qualified, tax-exempt retirement plans maintained by the Employer in
accordance with the terms contained therein for required reductions or
reallocations mandated by Section 415 of the Code before reducing any Annual
Additions in this Plan.
          (4) In the event this Plan is voluntarily terminated by the Employer
under Section 13.5, any amounts credited to the limitations account described in
Section 5.6(c)(2) above which have not be reallocated as set forth herein shall
be distributed to the Participants who are still employed by the Employer on the
date of termination, in the proportion that each Participant’s Compensation
bears to the Compensation of all Participants.
          (5) For Limitation Years beginning on or after January 1, 2008,
corrections for excess Annual Additions, if any, will be made as provided above
(to the extent not inconsistent with applicable Treasury Regulations or other
guidance) and under the appropriate program described in IRS Revenue Procedure
2006-27 (or subsequent guidance).
     (d) The Annual Additions credited to a Participant’s accounts for each
Limitation Year are further limited so that in the case of an Employee who is a
Participant in both this Plan and any qualified defined benefit plan
(hereinafter referred to as a “pension plan”) of the Employer, the sum of
(1) and (2) below will not exceed 1.0:
          (1) (A) The projected annual normal retirement benefit of a
Participant under the pension plan, divided by
           (B) The lesser of:
                        (i) The product of 1.25 multiplied by the dollar
limitation in effect under Section 415(b)(1)(A) of the Code for such Limitation
Year, or
                        (ii) The product of 1.4 multiplied by the amount of
compensation which may be taken into account under Section 415(b)(1)(B) of the
Code for the Participant for such Limitation Year; plus

12



--------------------------------------------------------------------------------



 



          (2) (A) The sum of Annual Additions credited to the Participant under
this Plan for all Limitation Years, divided by:
            (B) The sum of the lesser of the following amounts determined for
such Limitation Year and for each prior year of service with the Employer:
                      (i) The product of 1.25 multiplied by the dollar
limitation in effect under Section 415(b)(1)(A) of the Code for such Limitation
Year, or
                      (ii) The product of 1.4 multiplied by the amount of
compensation which may be taken into account under Section 415(b)(1)(B) of the
Code for the Participant for such Limitation Year.
     The Administrator may, in calculating the defined contribution plan
fraction described in Section 5.6(d)(2), elect to use the transitional rule
pursuant to Section 415(e)(6) of the Code, if applicable. If the sum of the
fractions produced above will exceed 1.0, even after the use of the “fresh
start” rule contained in Section 235 of the Tax Equity and Fiscal Responsibility
Act of 1982 (“TEFRA”), if applicable, then the same provisions as stated in
Section 5.6(c) above shall apply. If, even after the reductions provided for in
Section 5.6(c), the sum of the fractions still exceed 1.0, then the benefits of
the Participant provided under the pension plan shall be reduced to the extent
necessary, in accordance with Treasury Regulations issued under the Code. Solely
for the purposes of this Section 5.6(d), the term “years of service” shall mean
all years of service defined by Treasury Regulations issued under Section 415 of
the Code.
     This subsection ceased to apply effective January 1, 2000.
     (e) In the event that the Employer is a member of (1) a controlled group of
corporations or a group of trades or businesses under common control (as
described in Section 414(b) or (c) of the Code, as modified by Section 415(h)
thereof), or (2) an affiliated service group (as described in Section 414(m) of
the Code), the Annual Additions credited to any Participant’s accounts in any
such Limitation Year shall be further limited by reason of the existence of all
other qualified retirement plans maintained by such affiliated corporations,
other entities under common control or other members of the affiliated service
group, to the extent such reduction is required by Section 415 of the Code and
the regulations promulgated thereunder. The Administrator shall determine if any
such reduction in the Annual Additions to a Participant’s accounts is required
for this reason, and if so, the same provisions as stated in 5.6(c) and
(d) above shall apply.
5.7 Erroneous Allocations.
     No Participant shall be entitled to any Annual Additions or other
allocations to his accounts in excess of those permitted under Sections 5.3,
5.4, 5.5, and 5.6. If it is determined at anytime that the Administrator and/or
Trustees have erred in accepting and allocating any contributions or forfeitures
under this Plan, or in allocating Investment Adjustments, or in excluding or
including any person as a Participant, then the Administrator, in a uniform and
nondiscriminatory manner, shall determine the manner in which such error shall
be corrected and shall promptly advise the Trustee in writing of such error and
of the method for correcting such error. The accounts of any or all Participants
may be revised, if necessary, in order to correct such error.
5.8 Value of Participant’s Interest in Fund.
     At any time, the value of a Participant’s interest in the Fund shall
consist of the aggregate value of his Employee Stock Ownership Account and his
distribution account, if any, determined as of the next-preceding Valuation
Date. The Administrator shall maintain adequate records of the cost basis of
Employer Securities allocated to each Participant’s Employer Stock Ownership
Account.
5.9 Investment of Account Balances.
     The Employee Stock Ownership Accounts shall be invested primarily in
Employer Securities. Employer Securities shall constitute at least 51% of the
assets of all Employee Stock Ownership Accounts. All sales of Employer
Securities by the Trustee attributable to the Employee Stock Ownership Accounts
of all Participants shall be charged pro rata to the Employee Stock Ownership
Accounts of all Participants.

13



--------------------------------------------------------------------------------



 



ARTICLE VI
RETIREMENT, DEATH AND DESIGNATION OF BENEFICIARY
6.1 Normal Retirement.
     A Participant who reaches his Normal Retirement Date and who shall retire
at that time shall thereupon be entitled to retirement benefits based on the
value of his interest in the Fund, payable pursuant to the provisions of
Section 9.1. A Participant who remains in Service after his Normal Retirement
Date shall not be entitled to any retirement benefits until his actual
termination of Service thereafter (except as provided in Section 9.3(g)) and he
shall meanwhile continue to participate in this Plan.
6.2 Early Retirement.
     A Participant who reaches his Early Retirement .Date may retire at such
time (or, at his election, as of the first day of any month thereafter prior to
his Normal Retirement Date) and shall thereupon be entitled to retirement
benefits based on the value of his interest in the Fund, payable pursuant to the
provisions of Section 9.1.
6.3 Disability Retirement.
     In the event a Participant incurs a Disability, he may retire on his
Disability Retirement Date and shall thereupon be entitled to retirement
benefits based on the value of his interest in the Fund, payable pursuant to the
provisions of Section 9.1.
6.4 Death Benefits.
     (a) Upon the death of a Participant before his Retirement or other
termination of Service, the value of his interest in the Fund shall be payable
pursuant to the provisions of Section 9.1. The Administrator shall direct the
Trustee to distribute his interest in the Fund to any surviving Beneficiary
designated by the Participant or, if none, to such persons designated by the
Administrator pursuant to Section 6.5.
     (b) Upon the death of a Former Participant, the Administrator shall direct
the Trustee to distribute any undistributed balance of his interest in the Fund
to any surviving Beneficiary designated by him or, if none, to such persons
designated by the Administrator pursuant to Section 6.5.
     (c) The Administrator may require such proper proof of death and such
evidence of the right of any person to receive the interest in the Fund of a
deceased Participant or Former Participant as the Administrator may deem
desirable. The Administrator’s determination of death and of the right of any
person to receive payment shall be conclusive.
6.5 Designation of Death Beneficiary and Manner of Payment.
     (a) Each Participant shall have the right to designate a Beneficiary or
Beneficiaries to receive the sum or sums to which he may be entitled upon his
death. The Participant may also designate the manner in which any death benefits
under this Plan shall be payable to his Beneficiary, provided that such
designation is in accordance with Section 9.4. Such designation of Beneficiary
and manner of payment shall be in writing and delivered to the Administrator,
and shall be effective when received by the Administrator. The Participant shall
have the right to change such designation by notice in writing to the
Administrator. Such change of Beneficiary or the manner of payment shall become
effective upon its receipt by the Administrator. Any such change shall be deemed
to revoke all prior designations.
     (b) If a Participant shall fail to designate validly a Beneficiary or if no
designated Beneficiary survives the Participant, his interest in the Fund shall
be paid to the person or persons in the first of the following classes of
successive preference Beneficiaries surviving at the death of the Participant:
the Participant’s (1) widow or widower, (2) children, (3) parents, and
(4) estate. The Administrator shall decide what Beneficiaries, if any, shall
have been validly designated, and its decision shall be binding and conclusive
on all persons.
     (c) Notwithstanding the foregoing, if a Participant has been married
throughout the 12 month period preceding the date of his death, the sum or sums
to which he may be entitled under this Plan upon his death shall be paid to his
spouse, unless the Participant’s spouse shall have consented to the election of
another Beneficiary. Such a spousal consent shall be in writing and shall be
witnessed either by a representative of the Plan or a notary public. If it is
established to the satisfaction of the Administrator that such spousal consent
cannot be obtained because there is no spouse, because the spouse cannot be
located, or other reasons prescribed by governmental regulations, the consent of
the spouse may be waived, and the Participant may designate a Beneficiary or
Beneficiaries other than his spouse.

14



--------------------------------------------------------------------------------



 



ARTICLE VII
VESTING AND FORFEITURES
7.1 Vesting on Death, Disability and Normal Retirement.
     Unless his participation in this Plan shall have terminated prior thereto,
upon a Participant’s death, Disability or upon his attainment of Normal
Retirement Date (whether or not he actually retires at that time) while he is
still employed by the Employer, the Participant’s entire interest in the Fund
shall be fully vested and nonforfeitable.
7.2 Vesting on Termination of Participation.
     Upon termination of his participation in this Plan for any reason other
than death, Disability, or Normal Retirement, a Participant shall be vested in a
percentage of his Employee Stock Ownership Account based on the Years of Service
(including Years of Service prior to the Effective Date) credited to him for
vesting purposes at the time of his termination of participation.
     (a) For any Participant who completes at least one Hour of Service on or
after January 1, 2015 (or, if earlier, the date on which any Exempt Loan that
was outstanding on January 1, 2007 is repaid), the following vesting schedule
applies:

          Years of Service Completed   Percentage Vested
Less than 3
        0%
 
       
3 or more
  100%

     (b) For any Participant who does not meet the requirement in subsection
(a), the following vesting schedule applies:

          Years of Service Completed   Percentage Vested
Less than 5
        0%
 
       
5 or more
  100%

     Any portion of the Participant’s Employee Stock Ownership Account which is
not vested at the time he incurs a Break shall thereupon be forfeited and
disposed of pursuant to Section 7.3. Distribution of the vested portion of a
terminated Participant’s interest in the Plan may be authorized by the
Administrator in any manner permitted under Section 9.1.
7.3 Disposition of Forfeitures.
     (a) In the event a Participant incurs a Break and subsequently resumes both
his Service and his participation in the Plan prior to incurring at least 5
Breaks, the forfeitable portion of his Employee Stock Ownership Account shall be
reinstated to the credit of the Participant as of the date he resumes
participation.
     (b) In the event a Participant terminates Service and subsequently incurs a
Break and receives a distribution, or in the event a Participant does not
terminate Service, but incurs at least 5 Breaks, or in the event that a
Participant terminates Service and incurs at least 5 Breaks but has not received
a distribution, then the forfeitable portion of his Employer Account, including
Investment Adjustments, shall be reallocated to other Participants, pursuant to
Section 5.4 as of the date the Participant incurs such Break or Breaks, as the
case may be.
     (c) In the event a former Participant who had received ,a distribution from
the Plan is rehired, he shall repay the amount of his distribution before the
earlier of 5 years after the date of his rehire by the Employer, or the close of
the first period of 5 consecutive Breaks commencing after the withdrawal in
order for any forfeited amounts to be restored to him.
ARTICLE VIII
EMPLOYEE STOCK OWNERSHIP PROVISIONS
8.1 Right to Demand Employer Securities.
     A Participant entitled to a distribution from his Employee Stock Ownership
Account shall be entitled to demand that his interest in the Account be
distributed to him in the form of Employer Securities, all subject to
Section 9.10. In the event that the Employer Securities are not readily tradable
on an established market, the

15



--------------------------------------------------------------------------------



 



Participant shall be entitled to require that the Employer repurchase the
Employer Securities under a fair valuation formula, as provided by governmental
regulations. The Participant or Beneficiary shall be entitled to exercise the
put option described in the preceding sentence for a period of not more than
60 days following the date of distribution of Employer Securities to him. If the
put option is not exercised within such 60-day period, the Participant or
Beneficiary may exercise the put option during an additional period of not more
than 60 days after the beginning of the first day of the first Plan Year
following the Plan Year in which the first put option period occurred, all as
provided in regulations promulgated by the Secretary of the Treasury.
8.2 Voting Rights.
     Each Participant with an Employee Stock Ownership Account shall be entitled
to direct the Trustee as to the manner in which the Employer Securities in such
Account are to be voted. Employer Securities held in the Employee Stock
Ownership Suspense Account or the Exempt Loan Suspense Account shall be voted by
the Trustee on each issue with respect to which shareholders are entitled to
vote, in the proportion that the Participants had voted the shares allocated to
their Accounts with respect to such issue. Prior to the initial allocation of
shares, the Trustee shall be entitled to vote the shares in the Suspense Account
without prior direction from the Participants or the Administrator.
8.3 Nondiscrimination in Employee Stock Ownership Contributions.
     In the event that the amount of the Employee Stock Ownership contributions
that would be required in any Plan Year to make the scheduled payments on an
Exempt Loan would exceed the amount that would otherwise be deductible by the
Employer for such Plan Year under Code Section 404, then no more than one-third
of the Employee Stock Ownership contributions for the Plan Year, which is also
the Employer’s taxable year, shall be allocated to the group consisting of those
Employees who, during the Plan Year or the preceding Plan Year, meet any one of
the following requirements: (a) The employee at any time during the current or
prior Plan Year was a more than 5-percent owner as defined in Code
Section 414(q)(2), or was the spouse, child, parent or grandparent of such an
owner to whom the owner’s stock is attributed pursuant to Code Section 318
(regardless of the Compensation of the owner or family member).
     (b) The employee received Compensation from the employer in excess of
$80,000 for the prior Plan Year. The employee must also have been in the top
20 percent of employees of the employer who performed services for the employer
in such prior Plan Year, when ranked on the basis of Compensation paid during
the Plan Year. For purposes of determining the top 20 percent of employees under
Code Section 414(q)(3), the Plan will disregard any non-resident aliens who
receive no earned income from the employer which constitutes income from sources
within the United States.
     (c) The individual is a former employee who had a separation year prior to
the current Plan Year and such individual performed services for the employer
and was a highly compensated employee within the meaning of Code Section 414(q)
for either (i) such separation year, or (ii) any Plan Year ending on or after
the individual’s 55th birthday. A “separation year” is the Plan Year in which
the individual separates from service with the employer. With respect to an
individual who separated from service before January 1, 1987, the individual
will be included as a highly compensated employee only if the individual was a
more than 5-percent owner or received Compensation in excess of $50,000 during
(i) the employee’s separation year (or the year preceding such separation year),
or (ii) any year ending on or after such individual’s 55th birthday (or the last
year ending before such individual’s 55th birthday).
     (d) The dollar amount specified in subsection (b) shall be indexed for cost
of living increases for each calendar year after 1997 as provided in the
applicable Treasury regulations. For any Plan Year, the applicable dollar amount
shall be the dollar amount in effect for the calendar year in which the Plan
Year commences.
     (e) For purposes of this section, “employer” includes the Employer and all
Affiliates, and “employee” includes Leased Employees.
     (f) For purposes of this section, “Compensation” means the amount defined
as such under Section 5.6.
8.4 Dividends.
     Dividends paid with respect to Employer Securities credited to a
Participant’s Employee Stock Ownership account as of the record date for the
dividend payment may be paid in cash to the Participants, pursuant to the

16



--------------------------------------------------------------------------------



 



directions of the Board of Directors of the Sponsor. If the Board of Directors
shall direct that the aforesaid dividends shall be paid directly to
Participants, the quarterly dividends paid with respect to such Employer
Securities shall be paid to the Plan, from which dividend distributions in cash
shall be made to the Participants with respect to the Employer Securities in
their Employee Stock Ownership Accounts within 90 days of the close of the Plan
Year in which the dividends were paid. Dividends on Employer Securities obtained
pursuant to an Exempt Loan and still held in the Suspense Account may be used to
make payments on an Exempt Loan, as described in Section 8.5.
8.5 Exempt Loans.
     (a) The Sponsor may direct the Trustee to obtain Exempt Loans. The Exempt
Loan may take the form of (i) a loan from a bank or other commercial lender to
purchase Employer Securities (ii) a loan from the Employer to the Plan; or
(iii) an installment sale of Employer Securities to the Plan. The proceeds of
any such Exempt Loan shall be used, within a reasonable time after the Exempt
Loan is obtained, only to purchase Employer Securities, repay the Exempt Loan,
or repay any prior Exempt Loan. Any such Exempt Loan shall provide for no more
than a reasonable rate of interest and shall be without recourse against the
Plan. The number of years to maturity under the Exempt Loan must be definitely
ascertainable at all times. The only assets of the Plan that may be given as
collateral for an Exempt Loan are Employer Securities acquired with the proceeds
of the Exempt Loan and Employer Securities that were used as collateral for a
prior Exempt Loan repaid with the proceeds of the current Exempt Loan. Such
Employer Securities so pledged shall be placed in an Exempt Loan Suspense
Account. No person or institution entitled to payment under an Exempt Loan shall
have recourse against Trust assets other than the aforesaid collateral, Employer
Stock Ownership contributions (other than contributions of Employer Securities)
that are available under the Plan to meet obligations under the Exempt Loan and
earnings attributable to such collateral and the investment of such
contributions. All Employee Stock Ownership contributions paid during the Plan
Year in which an Exempt Loan is made (whether before or after the date the
proceeds of the Exempt Loan are received), all Employee Stock Ownership
contributions paid thereafter until the Exempt Loan has been repaid in full, and
all earnings from investment of such Employee Stock Ownership contributions,
without regard to whether any such Employee Stock Ownership contributions and
earnings have been allocated to Participants’ Employee Stock Ownership Accounts,
shall be available to meet obligations under the Exempt Loan as such obligations
accrue, or prior to the time such obligations accrue, unless otherwise provided
by the Employer at the time any such contribution is made. Any pledge of
Employer Securities shall provide for the release of shares so pledged upon the
payment of any portion of the Exempt Loan.
     (b) For each Plan Year during the duration of the Exempt Loan, the number
of shares of Employer Securities released from such pledge shall equal the
number of encumbered shares held immediately before release for the current Plan
Year multiplied by a fraction. The numerator of the fraction is the sum of
principal and interest paid in such Plan Year. The denominator of the fraction
is the sum of the numerator plus the principal and interest to be paid for all
future years. Such years will be determined without taking into account any
possible extension or renewal periods. If interest on any Exempt Loan is
variable, the interest to be paid in future years under the Exempt Loan shall be
computed by using the interest rate applicable as of the end of the Plan Year.
     (c) Notwithstanding the foregoing, the Trustee may obtain an Exempt Loan
pursuant to the terms of which the number of Employer Securities to be released
from encumbrance shall be determined solely with reference to principal
payments. In the event that such an Exempt Loan is obtained, annual payments of
principal and interest shall be at a cumulative rate that is not less rapid at
any time than level payments of such amounts for not more than 10 years. The
amount of interest in any such annual loan repayment shall be disregarded only
to the extent that it would be determined to be interest under standard loan
amortization tables. The requirement set forth in the preceding sentence shall
not be applicable from the time that, by reason of a renewal, extension, or
refinancing, the sum of the expired duration of the Exempt Loan, the renewal
period, the extension period, and the duration of a new Exempt Loan exceeds
10 years.
8.6 Exempt Loan Payments.
     (a) Payments of principal and interest on any Exempt Loan during a Plan
Year shall be made by the Trustee (as directed by the Administrator) only from
(1) Employee Stock Ownership contributions to the Trust made to meet the Plan’s
obligation under an Exempt Loan (other than contributions of Employer
Securities) and from any earnings attributable to Employer Securities held as
collateral for an Exempt Loan and investments of such contributions (both
received during or prior to the Plan Year); (2) the proceeds of a subsequent
Exempt Loan made to repay a prior Exempt Loan; and (3) the proceeds of the sale
of any Employer Securities held as collateral for an Exempt Loan. Such
contribution and earnings shall be accounted for separately by the Plan until
the Exempt Loan is repaid.

17



--------------------------------------------------------------------------------



 



     (b) Employer Securities released by reason of the payment of principal or
interest on an Exempt Loan from amounts allocated to Participants’ Employee
Stock Ownership Accounts shall immediately upon payment be allocated as set
forth in Section 5.5.
     (c) The Employer shall contribute to the Trust sufficient amounts to enable
the Trust to pay principal and interest on any such Exempt Loans as they are
due, provided however that no such contribution shall exceed the limitations in
Section 5.6. In the event that such contributions by reason of the limitations
in Section 5.6 are insufficient to enable the Trust to pay principal and
interest on such Exempt Loan as it is due, then upon the Trustee’s request the
Employer shall:
     (1) Make an Exempt Loan to the Trust in sufficient amounts to meet such
principal and interest payments. Such new Exempt Loan shall be subordinated to
the prior Exempt Loan. Securities released from the pledge of the prior Exempt
Loan shall be pledged as collateral to secure the new Exempt Loan. Such Employer
Securities will be released from this new pledge and allocated to the Employee
Stock Ownership Accounts of the Participants in accordance with applicable
provisions of the Plan;
     (2) Purchase any Employer Securities pledged as collateral in an amount
necessary to provide the Trustee with sufficient funds to meet the principal and
interest repayments. Any such sale by the Plan shall meet the requirements of
Section 408(e) of ERISA; or
     (3) Any combination of the foregoing. However, the Employer shall not,
pursuant to the provisions of this subsection, do, fail to do or cause to be
done any act or thing which would result in a disqualification of the Plan as an
Employee Stock Ownership Plan under the Code.
     (d) Except as provided in Section 8.1 above and notwithstanding any
amendment to or termination of the Plan which causes it to cease to qualify as
an Employee Stock Ownership plan within the meaning of Section 4975(e)(7) of the
Code, or any repayment of an Exempt Loan, no shares of Employer Securities
acquired with the proceeds of an Exempt Loan obtained by the Trust to purchase
Employer Securities may be subject to a put, call or other option, or buy-sell
or similar arrangement while such shares are held by the Plan or when such
Shares are distributed from the Plan.
8.7 Put Option.
     If a Participant exercises a put option (as set forth in Section 8.1) with
respect to Employer Securities that were distributed as part of a total
distribution pursuant to which a Participant’s Employee Stock Ownership Account
is distributed to him in a single taxable year, the Employer or the Plan may
elect to pay the purchase price of the Employer Securities over a period not to
exceed 5 years. Such payments shall be made in substantially equal installments
not less frequently than annually over a period beginning not later than 30 days
after the exercise of the put option. Reasonable interest shall be paid to the
Participant with respect to the unpaid balance of the purchase price and
adequate security shall be provided with respect thereto. In the event that a
Participant exercises a put option with respect to Employer Securities that are
distributed as part of an installment distribution, the amount to be paid for
such securities shall be paid not later than 30 days after the exercise of the
put option.
8.8 Diversification Requirements.
     Each Participant who has completed at least 10 years of participation in
the Plan and has attained age 55 may elect within 90 days after the close of
each Plan Year during his “qualified election period” to direct the Plan as to
the investment of at least 25 percent of his Employee Stock Ownership Account
(to the extent such percentage exceeds the amount to which a prior election
under this Section 8.8 had been made). For purposes of this Section 8.8, the
term “qualified election period” shall mean the 5-Plan-Year period beginning
with the Plan Year after the Plan Year in which the Participant attains age 55
(or, if later, beginning with the Plan Year after the first Plan Year in which
the Employee first completes at least 10 years of participation in the Plan). In
the case of the Employee who has attained age 60 and completed 10 years of
participation in the prior Plan Year and in the case of the election year in
which any other Participant who has met the minimum age and service requirements
for diversification can make his last election hereunder, he shall be entitled
to direct the Plan as to the investment of at least 50 percent of his Employee
Stock Ownership Account (to the extent such percentage exceeds the amount to
which a prior election under this Section 8.8 had been made). The Plan shall
make available at least 3 investment options (not inconsistent with regulations
prescribed by the Department of Treasury) to each Participant making an election
hereunder. The Plan shall be deemed to have met the requirements of this Section
if the portion of the Participant’s Employee Stock Ownership Account covered by
the election hereunder is distributed to the Participant or his designated
Beneficiary within 90 days after the period during which the election may be
made. In the absence of such a distribution, the

18



--------------------------------------------------------------------------------



 



Trustee shall implement the Participant’s election within 90 days following the
expiration of the qualified election period.
8.9 Independent Appraiser.
     An independent appraiser meeting the requirements of Code 170(a)(1) shall
value the Employer Securities in those Plan Years when such securities are not
readily tradable on an established securities market.
ARTICLE IX
PAYMENTS AND DISTRIBUTIONS
9.1 Payments on Termination of Service — In General.
     All benefits provided under this Plan shall be funded by the value of a
Participant’s vested interest in the Fund. As soon as practicable after a
Participant’s Retirement, death or termination of Service, the Administrator
shall ascertain the value of his vested interest in the Fund, as provided in
Article V, and the Administrator shall hold or dispose of the same in accordance
with the following provisions of this Article IX.
9.2 Commencement of Payments.
     (a) Distributions upon Retirement or Death. Upon a Participant’s Retirement
or Death, payment of benefits under this Plan shall, unless the Participant
otherwise elects (in accordance with Section 9.3), commence no later than
6 months after the close of the Plan Year in which occurs the date of the
Participant’s Retirement or death.
     (b) Distribution following Termination of Service. Unless a Participant
elects otherwise, if a Participant terminates Service prior to Retirement or
death, he shall be accorded an opportunity to commence receipt of distributions
from his Accounts within six (6) months after the Valuation Date next following
the date of his termination of service. A Participant who terminates Service
with a deferred vested benefit shall be entitled to receive from the
Administrator a statement of his benefits. In the event that a Participant
elects not to commence receipt of distributions from his Accounts in accordance
with this Section 9.2(b), after the Participant incurs a Break, the
Administrator shall transfer his deferred vested interest to a distribution
account. If the value of a Participant’s vested Accounts (including any rollover
accounts, if permitted under the Plan) do not exceed $1,000 on the Valuation
Date next following the date of his termination of Service (or if the value is
later determined to be $1,000 or less), the Plan Administrator may distribute
the vested portion of his Accounts as soon as administratively feasible without
the consent of the Participant or his spouse.
     (c) Distribution of Accounts Greater Than $1,000. If the value of a
Participant’s vested Accounts exceeds $1,000, and the Account balance is
immediately distributable, the Participant must consent to any distribution of
such Account balance. The Plan Administrator shall notify the Participant of the
right to defer any distribution until the Participant’s Account balance is no
longer immediately distributable. The consent of the Participant shall not be
required to the extent that a distribution is required to satisfy Code §
401(a)(9) or Code § 415.
9.3 Mandatory Commencement of Benefits.
     (a) Unless a Participant elects otherwise, in writing, distribution of
benefits will begin no later than the 60th day after the latest of the close of
the Plan Year in which (i) the Participant attains age 65, (ii) occurs the tenth
anniversary of the year in which the Participant commenced participation in the
Plan Year, or (iii) the Participant terminates Service with the Employer.
     (b) In the event that the Plan shall be subsequently amended to provide for
a form of distribution other than a lump sum, as of the first distribution
calendar year, distributions, if not made in a lump sum, may be made only over
one of the following periods (or a combination thereof):

  (i)   the life of the Participant,     (ii)   the life of the Participant and
the designated beneficiary,     (iii)   a period certain not extending beyond
the life expectancy of the Participant, or     (iv)   a period certain not
extending beyond the joint and last survivor expectancy of the Participant and a
designated beneficiary.

19



--------------------------------------------------------------------------------



 



     (c) In the event that the Plan shall be subsequently amended to provide for
a form of distribution other than a lump sum, if the participant’s interest is
to be distributed in other than a lump sum, the following minimum distribution
rules shall apply on or after the required beginning date:
     (i) If a Participant’s benefit is to be distributed over (1) a period not
extending beyond the life expectancy of the Participant or the joint life and
last survivor expectancy of the Participant and the Participant’s designated
beneficiary or (2) a period not extending beyond the life expectancy of the
designated beneficiary, the amount. required to be distributed for each calendar
year, beginning with distributions for the ‘first distribution calendar year,
must at least equal the quotient obtained by dividing the Participant’s benefit
by the applicable life expectancy.
     (ii) For calendar years beginning after December 31, 1988, the amount to be
distributed each year, beginning with distributions for the first distribution
calendar year shall not be less than the quotient obtained by dividing the
Participant’s benefit by the lesser of (1) the applicable life expectancy or
(2) if the Participant’s spouse is not the designated beneficiary, the
applicable divisor determined from the table set forth in Q&A-4 of section
1.401(a)(9)-2 of the Proposed Regulations. Distributions after the death of the
participant shall be distributed using the applicable life expectancy in
subsection (iii) above as the relevant divisor without regard to Proposed
Regulations 1.401(a)(9)-2.
     (iii) The minimum distribution required for the Participant’s first
distribution calendar year must be made on or before the Participant’s required
beginning date. The minimum distribution for other calendar years, including the
minimum distribution for the distribution calendar year in which the employee’s
required beginning date occurs, must be made on or before December 31 of the
distribution calendar year.
     (d) If a Participant dies after a distribution has commenced in accordance
with Section 8.3(b) but before his entire interest has been distributed to him,
the remaining portion. of such interest shall be distributed to his Beneficiary
at least as rapidly as under the method of distribution in effect as of the date
of his death.
     (e) If a Participant shall die before the distribution of his interest in
the Plan has begun, the entire interest of the Participant shall be distributed
by December 31 of the calendar year containing the fifth anniversary of the
death of the Participant, except in the following events:
     (i) If any portion of the Participant’s interest is payable to (or for the
benefit of) a designated beneficiary over a period not extending beyond the life
expectancy of such beneficiary and such distributions begin not later than
December 31 of the calendar year immediately following the calendar year in
which the Participant died.
     (ii) If any portion of the Participant’s interest is payable to (or for the
benefit of) the Participant’s spouse over a period not extending beyond the life
expectancy of such spouse and such distributions begin no later than December 31
of the calendar year in which the Participant would have attained age 70-1/2.
     If the Participant has not made a distribution election by the time of his
death, the Participant’s designated beneficiary shall elect the method of
distribution no later than the earlier of (1) December 31 of the calendar year
in which distributions would be required to begin under this Article or
(2) December 31 of the calendar year which contains the fifth anniversary of the
date of death of the Participant. If the Participant has no designated
beneficiary, or if the designated beneficiary does not elect a method of
distribution, distribution of the Participant’s entire interest shall be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.
     (f) For purposes of this Article, the life expectancy. of a Participant and
his spouse may be redetermined but not more frequently than annually. The life
expectancy (or joint and last survivor expectancy) shall be calculated using the
attained age of the Participant (or designated beneficiary) as of the
Participant’s (or designated beneficiary’s) birthday in the applicable calendar
year reduced by one for each calendar year which has elapsed since the date life
expectancy was first calculated. If life expectancy is being recalculated, the
applicable life expectancy shall be the life expectancy as so recalculated. The
applicable calendar year shall be the first distribution calendar year, and if
life expectancy is being recalculated, such succeeding calendar year. Unless
otherwise elected by the Participant (or his spouse, if applicable) by the time
distributions are required to begin, life expectancies shall be recalculated
annually. Any such election not to recalculate shall be irrevocable and shall
apply to all subsequent years. The life expectancy of a nonspouse beneficiary
may not be recalculated.

20



--------------------------------------------------------------------------------



 



     (g) For purposes of Section 9.3(b) and 9.3(e), any amount paid to a child
shall be treated as if it had been paid to a surviving spouse if such amount
will become payable to the surviving spouse upon such child reaching majority
(or other designated event permitted under regulations).
     (h) For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to this Article.
9.4 Required Beginning Dates.
     For purposes of this section, a Participant’s “required beginning date” is
April 1 of the calendar year following the later of (i) the calendar year in
which the Participant attained age 701/2, or (ii) the calendar year in which the
Participant terminates Service with the Employer. However, clause (ii) of the
previous sentence does not apply to any Participant who is a more than 5-percent
owner of the Employer (as defined in Code Section 416) with respect to the Plan
Year ending in the calendar year in which the Participant attains age 701/2. Any
Participant who had begun receiving minimum distributions for years prior to
1999, but who is not required to receive such distributions under the provisions
of this subsection, may file a written election with the Company to stop those
distributions until the required beginning date under this subsection.
9.5 Form of Payment.
     Each Participant’s vested interest shall be distributed in a lump sum
payment. Notwithstanding the preceding sentence, but subject to Section 9.3, the
Administrator may not distribute a lump sum when the value of a Participant’s
vested Accounts is in excess of $1,000 without the Participant’s consent. This
form of payment shall be the normal form of distribution. Furthermore, however,
in the event that the Administrator must commence distributions with respect to
an Employee who has attained age 70-1/2 and is still employed by the Employer,
if the Employee does not elect a lump sum distribution, payments shall be made
in installments in such amounts as shall satisfy the minimum distribution rules
of Section 9.3.
9.6 Medium of Distribution.
     The distribution (including any direct rollover) will be made, pursuant to
the Participant’s election, in either one or a combination of the following:
(i) cash, or (ii) whole shares of Employer Securities (with any fractional share
paid in cash). If the Participant does not elect a medium of distribution, the
distribution will be made in cash.
9.7 Payments Upon Termination of Plan.
      Upon termination of this Plan pursuant to Sections 13.2, 13.4, 13.5 or
13.6, the Administrator shall continue to perform its duties and the Trustee
shall make all payments upon the following terms, conditions and provisions: All
interests of Participants shall immediately become fully vested; the value of
the interests of all Participants shall be determined within 60 days after such
termination, and the Administrator shall have the same powers to direct the
Trustee in making payments as contained in Sections 9.1 and 13.5.
9.8 Distributions Pursuant to Qualified Domestic Relations Orders.
     Upon receipt of a domestic relations order, the Administrator shall notify
promptly the Participant and any alternate payee of receipt of the order and the
Plan’s procedure for determining whether the order is a Qualified Domestic
Relations Order. While the issue of whether a domestic relations order is a
Qualified Domestic Relations Order is being determined, if the benefits would
otherwise be paid, the Administrator shall segregate in a separate account in
the Plan the amounts that would be payable to the alternate payee during such
period if the order were a Qualified Domestic Relations Order. If within
18 months the order is determined to be a Qualified Domestic Relations Order,
the amounts so segregated, along with the interest or investment earnings
attributable thereto shall be paid to the alternate payee. Alternatively, if
within 18 months, it is determined that the order is not a Qualified Domestic
Relations Order or if the issue is still unresolved, the amounts segregated
under this Section 9.8, with the earnings attributable thereto, shall be paid to
the Participant or Beneficiary who would have been entitled to such amounts if
there had been no order. The determination as to whether the order is qualified
shall be applied prospectively. Thus, if the Administrator determines that the
order is a Qualified Domestic Relations Order after the 18-month period, the
Plan shall not be liable for payments to the alternative payee for the period
before the order is determined to be a Qualified Domestic Relations Order.

21



--------------------------------------------------------------------------------



 



9.9 Cash-Out Distributions.
     If a Participant receives a distribution of the entire present value of his
vested Account balances under this Plan because of the termination of his
participation in the Plan, the Plan shall disregard a Participant’s Service with
respect to which such cash-out distribution shall have been made, in computing
his accrued benefit under the Plan in the event that a Former Participant shall
again become an Employee and become eligible to participate in the Plan. Such a
distribution shall be deemed to be made on termination of participation in the
Plan if it is made not later than the close of the second Plan Year following
the Plan Year in which such termination occurs. The forfeitable portion of a
Participant’s accrued benefit shall be restored upon repayment to the Plan by
such former Participant of the full amount of the cash-out distribution,
provided that the former Participant again becomes an Employee. Such repayment
must be made by the Employee not later than the end of the 5-year period
beginning with the date of the distribution. Forfeitures required to be restored
by virtue of such repayment shall be restored from the following sources in the
following order of preference: (i) current forfeitures; (ii) additional employee
stock ownership contributions, as appropriate and as subject to Section 5.6; and
(iii) investment earnings of the Fund. In the event that a Participant’s
interest in the Plan is totally forfeitable, a Participant shall be deemed to
have received a distribution of zero upon his termination of Service. In the
event of a return to Service within 5 years of the date of his deemed
distribution, the Participant shall be deemed to have repaid his distribution in
accordance with the rules of this Section 9.9
9.10 ESOP Distribution Rules.
      Notwithstanding any provision of this Article IX to the contrary, the
distribution of a Participant’s Employee Stock Ownership Account (unless the
Participant elects otherwise in writing), shall commence as soon as
administratively feasible as of the first Valuation Date coincident with or next
following his death, disability or termination of Service, but not later than
1 year after the close of the Plan Year in which the Participant separates from
Service by reason of the attainment of his Normal Retirement Date, disability,
death or separation from Service. In addition, the medium of all distributions
hereunder shall be determined pursuant to Section 9.6.
9.11 Withholding.
     (a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Article IX, a distributee
may elect, at the time and in the manner prescribed by the Plan Administrator,
to have any portion of an “eligible rollover distribution” paid directly to an
“eligible retirement plan” specified by the distributee in a “direct rollover.”
     (b) An “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life expectancy of the distributee or the joint life expectancies
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Code section 401(a)(9); and the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities).
     (1) Any withdrawal from the Participant’s accounts due to financial
hardship prior to age 591/2 is not an eligible rollover distribution.
     (2) A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in Code section 408(a) or (b), or to a qualified defined contribution plan
described in Code section 401(a) or 403(a) that agrees to separately account for
the amounts so transferred, including separately accounting for the portion of
such distribution which is includible in gross income and the portion of such
distribution which is not so includible.
     (c) An “eligible retirement plan” is an individual retirement account
described in Code section 408(a), an individual retirement annuity described in
Code section 408(b), an annuity plan described in Code section 403(a), or a
qualified trust described in Code section 401(a) with respect to a defined
contribution plan, that accepts the distributee’s eligible rollover
distribution. An eligible retirement plan also means an annuity contract
described in Code section 403(b), or an eligible plan under Code section 457(b)
which is maintained by a state, a political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
which agrees to account separately for amounts transferred into such plan from
this Plan. Prior to January 1, 2002, in the case of

22



--------------------------------------------------------------------------------



 



an eligible rollover distribution to the surviving spouse, an eligible
retirement plan is limited to an individual retirement account or individual
retirement annuity.
     (d) For purposes of this Section 9.11, a distributee includes a Participant
or former Participant. In addition, the Participant’s or former Participant’s
surviving spouse and the Participant’s or former Participant’s spouse or former
spouse who is the alternate payee under a qualified domestic relations order, as
defined in section 414(p) of the Code, are “distributees” with regard to the
interest of the spouse or former spouse.
     (e) For purposes of this Section 9.11, a “direct rollover” is a payment by
the Plan to the “eligible retirement plan” specified by the distributee.
9.12 Waiver of 30-day Notice.
     If a distribution is one to which sections 401(a)(11) and 417 of the Code
do not apply, such distribution may commence less than 30 days after the notice
required under section l.411(a)-11(c) of the Income Tax Regulations is given,
provided that: (1) the Plan Administrator clearly informs the Participant that
the Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution (and,
if applicable, a particular distribution option), and (2) the Participant, after
receiving the notice, affirmatively elects a distribution.
9.13 Direct Transfer Option.
     A Beneficiary who is not a spouse of a deceased Participant, but who is a
“designated beneficiary” under Code section 401(a)(9)(E) may elect, at the time
and in the manner prescribed by the Administrator, to have all or any portion of
the “transfer-eligible” amount payable from the Plan transferred directly to an
individual retirement account described in Code section 408. For this purpose,
the “transfer-eligible” amount is:
     (a) During the calendar year containing the date of the Participant’s
death, the Beneficiary’s full interest in the Plan.
     (b) During the next calendar year, the Beneficiary’s full interest in the
Plan, provided, however, that if the Beneficiary wants to apply the “life
expectancy” rule of Code section 401(a)(9)(B)(iii) to the individual retirement
account, the “transfer-eligible” amount is the balance of the Beneficiary’s,
less the required minimum distribution due to the Beneficiary, as determined
under Code section 401(a)(9).
     (c) During the subsequent three calendar years, the full balance of the
Beneficiary’s Account.
     (d) During the calendar year containing the fifth anniversary of the
Participant’s death, the “transfer-eligible” amount is zero, because the
Beneficiary’s Account must be fully distributed from the Plan.
     A Beneficiary electing a direct transfer under this Section 9.13 must
provide the Administrator with the information necessary to accomplish the
direct transfer in such manner and in accordance with such rules as may be
prescribed for this purpose by the Administrator.
ARTICLE X
PROVISIONS RELATING TO TOP-HEAVY PLANS
10.1 Top-Heavy Rules to Control.
     Anything contained in this Plan to the contrary notwithstanding, if for any
Plan Year the Plan is a top-heavy plan, as determined pursuant to Section 416 of
the Code and the regulations thereunder in effect for the particular Plan Year,
then the Plan must meet the requirements of this Article X for such Plan Year.
10.2 Top-Heavy Plan Definitions.
     Unless a different meaning is plainly implied by the context, the following
terms as used in this Article X shall have the following meanings:
     (a) “Accrued Benefit” shall mean the account balances or accrued benefits
of an Employee, calculated pursuant to Section 10.3.
     (b) “Determination Date” shall mean, with respect to any particular Plan
Year of this Plan, the last day of the preceding Plan Year (or, in the case of
the first Plan Year of the Plan, the last day of the first Plan Year). In
addition, the term “Determination Date” shall mean, with respect to any
particular plan year of any plan (other than this Plan) in a Required
Aggregation Group or a Permissive Aggregation Group, the last day of the plan
year of such plan which falls within the same calendar year as the Determination
Date for this Plan.

23



--------------------------------------------------------------------------------



 



     (c) “Employer” shall mean the Employer (as defined in Section 1.1(q)) and
any entity which is (1) a member of a controlled group including such Employer,
while it is a member of such controlled group (within the meaning of Section
414(b) of the Code), (2) in a group of trades or businesses under common control
with such Employer, while it is under common control (within the meaning of
Section 414(c) of the Code), and (3) a member of an affiliated service group
including such Employer, while it is a member of such affiliated service group
(within the meaning of Section 414(m) of the Code).
     (d) “Key Employee” shall mean any Employee or former Employee (or any
Beneficiary of such Employee or former Employee, as the case may be) who, at any
time during the Plan Year or during the 4 immediately preceding Plan Years is
one of the following:
     (1) An officer of the Employer who has compensation greater than 150% of
the amount in effect under Code 415(c)(1)(A) for the Plan Year; provided,
however, that no more than 50 Employees (or, if lesser, the greater of 3 or 10%
of the Employees) shall be deemed officers;
     (2) One of the 10 Employees having annual compensation (as defined in
Section 414(q)(7) of the Code) in excess of the limitation in effect under
Section 415(c)(1)(A) of the Code, and owning (or considered as owning, within
the meaning of Section 318 of the Code) the largest interests in the Employer;
     (3) Any Employee owning (or considered as owning, within the meaning of
Section 318 of the Code) more than 5% of the outstanding stock of the Employer
or stock possessing more than 5% of the total combined voting power of ‘all
stock of the Employer; or
     (4) Any Employee having annual compensation (as defined in
Section 414(q)(7) of the Code) of more than $150,000 and who would be described
in Section 10.2(d)(3) if “1%” were substituted for “5%” wherever the latter
percentage appears.
     For purposes of applying Section 318 of the Code to the provisions of this
Section 10.2(d), Section 318(a)(2)(C) of the Code shall be applied by
substituting “5%” for “50%” wherever the latter percentage appears. In addition,
for purposes of this Section 10.2(d), the provisions of Section 414(b), (c) and
(m) shall not apply in determining ownership interests in the Employer. However,
for purposes of determining whether an individual has compensation in excess of
$150,000, or whether an individual is a Key Employee under Section 10.2(d)(1)
and (2), compensation from each entity required to be aggregated under
Sections 414(b), (c) and (m) of the Code shall be taken into account.
Notwithstanding anything contained herein to the contrary, all determinations as
to whether a person is or is not a Key Employee shall be resolved by reference
to Section 416 of the Code and any rules and regulations promulgated thereunder.
     (e) “Non-Key Employee” shall mean any Employee or former Employee (or any
Beneficiary of such Employee or former Employee, as the case may be) who is not
considered to be a Key Employee with respect to this Plan.
     (f) “Permissive Aggregation Group” shall mean all plans in the Required
Aggregation Group and any other plans maintained by the Employer which satisfy
Sections 401(a)(4) and 410 of the Code when considered together with the
Required Aggregation Group.
     (g) “Required Aggregation Group” shall mean each plan (including any
terminated plan) of the Employer in which a Key Employee is (or in the case of a
terminated plan, had been) a Participant in the Plan Year containing the
Determination Date or any of the 4 preceding Plan Years, and each other plan of
the Employer which enables any plan of the Employer in which a Key Employee is a
Participant to meet the requirement of Sections 401(a)(4) and 410 of the Code.
10.3 Calculation of Accrued Benefits.
     (a) An Employee’s Accrued Benefit shall be equal to:
     (1) With respect to this Plan or any other defined contribution plan (other
than a defined contribution pension plan) in a Required Aggregation Group or a
Permissive Aggregation Group, the Employee’s account balances under the
respective plan, determined as of the most recent plan valuation date within a
12-month period ending on the Determination Date, including contributions
actually made after the valuation date but before the Determination Date (and,
in the first plan year of a plan, also including any contributions made after
the Determination Date which are allocated as of a date in the first plan year).

24



--------------------------------------------------------------------------------



 



     (2) With respect to any defined contribution pension plan in a Required
Aggregation Group or a Permissive Aggregation Group, the Employee’s account
balances under the plan, determined as of the most recent plan valuation date
within a 12-month period ending on the Determination Date, including
contributions which have not actually been made, but which are due to be made as
of the Determination Date.
     (3) With respect to any defined benefit plan in a Required Aggregation
Group or a Permissive Aggregation Group, the present value of the Employee’s
accrued benefits under the plan, determined as of the most recent plan.
valuation date within a 12-month period ending on the Determination Date,
pursuant to the actuarial assumptions used by such plan, and calculated as if
the Employee terminated Service under such plan as of the valuation date (except
that, in the first plan year of a plan, a current Participant’s estimated
Accrued Benefit Plan as of the Determination Date shall be taken into account).
     (4) If an individual has not performed any services for the Employer at any
time during the one-year period ending on the Determination Date with respect to
a Plan Year, any account balance or accrued benefit for such individual shall
not be taken into account for such Plan Year.
(b) The Accrued Benefit of any Employee shall be further adjusted as follows:
     (1) The Accrued Benefit shall be calculated to include all amounts
attributable to both Employer and Employee contributions, but shall exclude
amounts attributable to voluntary deductible Employee contributions, if any.
     (2) The Accrued Benefit shall be increased by the aggregate distributions
made with respect to an Employee under the plan or plans, as the case may be,
during the 5-year period ending on the Determination Date.
     (3) Rollover and direct plan-to-plan transfers shall be taken into account
as follows:
     (A) If the transfer is initiated by the Employee and made from a plan
maintained by one employer to a plan maintained by another unrelated employer,
the transferring plan shall continue to count the amount transferred; the
receiving plan shall not count the amount transferred.
     (B) If the transfer is not initiated by the Employee or is made between
plans maintained by related employers, the transferring plan shall no longer
count the amount transferred; the receiving plan shall count the amount
transferred.
     (4) Any distribution due to severance from employment, death or disability
which was made prior to the one-year period ending on the Determination Date
shall be disregarded for purposes of applying this subsection (b). Paragraphs
(1) and (2) of this subsection shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with this Plan under Code section 416(a)(2)(A)(i).
     (c) If any individual has not performed services for the Employer at any.
time during the 5-year period ending on the Determination Date, any accrued
benefit for such individual (and the account of such individual) shall not be
taken into account.
10.4 Determination of Top-Heavy Status.
     This Plan shall be considered to be a top-heavy plan for any Plan Year if,
as of the Determination Date, the value of the Accrued Benefits of Key Employees
exceeds 60% of the value of the Accrued Benefits of all eligible Employees under
the Plan. Notwithstanding the foregoing, if the Employer maintains any other
qualified plan, the determination of whether this Plan is top-heavy shall be
made after aggregating all other plans of the Employer in the Required
Aggregation Group and, if desired by the Employer as a means of avoiding
top-heavy status, after aggregating any other plan of the Employer in the
Permissive Aggregation Group. If the required Aggregation Group is top-heavy,
then each plan contained in such group shall be deemed to be top-heavy,
notwithstanding that any particular plan in such group would not otherwise be
deemed to be top-heavy. Conversely, if the Permissive Aggregation Group is not
top-heavy, then no plan contained in such group shall be deemed to be top-heavy,
notwithstanding that any particular plan in such group would otherwise be deemed
to be top-heavy. In no event shall a plan included in a top-heavy Permissive
Aggregation Group be deemed a top-heavy plan unless such plan is also included
in a top-heavy Required Aggregation Group.

25



--------------------------------------------------------------------------------



 



10.5 Determination of Super Top-Heavy Status.
     The Plan shall be considered to be a super top-heavy plan if, as of the
Determination Date, the Plan would meet the test specified in Section 10.4 above
for classification as a top-heavy plan, except that “90%” shall be substituted
for “60%” whenever the latter percentage appears.
10.6 Minimum Contribution.
     (a) For any year in which the Plan is top-heavy, each Non-Key Employee who
has met the age and service requirements, if any, contained in the Plan, shall
be entitled to a minimum contribution (which may include forfeitures otherwise
allocable) equal to a percentage of such Non-Key Employee’s compensation (as
defined in Section 415 of the Code) as follows:
     (1) If the Non-Key Employee is not covered by a defined benefit plan
maintained by the Employer, then the minimum contribution under this Plan shall
be 3% of such Non-Key Employee’s compensation.
     (2) If the Non-Key Employee is covered by a defined benefit plan maintained
by the Employer, then the minimum contribution under this Plan shall be 5% of
such Non-Key Employee’s compensation.
     (b) Notwithstanding the foregoing, the minimum contribution otherwise
allocable to a Non-Key Employee under this Plan shall be reduced in the
following circumstances:
     (1) The percentage minimum contribution required under this Plan shall in
no event exceed the percentage contribution made for the Key Employee for whom
such percentage is the highest for the Plan Year after taking into account
contributions under other defined contribution plans in this Plan’s Required
Aggregation Group; provided, however, that this Section 10.7(b)(1) shall not
apply if this Plan is included in a Required Aggregation Group and this Plan
enables a defined benefit plan in such Required Aggregation Group to meet the
requirements of Section 401(a)(4) or 410 of the Code.
     (2) No minimum contribution shall be required (or the minimum contribution
shall be reduced, as the case may be) for a Non-Key Employee under this Plan for
any Plan Year if the Employer maintains another qualified plan under which a
minimum benefit or contribution is being accrued or made on account of such Plan
Year, in whole or in part, on behalf of the Non-Key Employee, in accordance with
Section 416(c) of the Code.
     (c) For purposes of this Section 10.6, there shall be disregarded (1) any
Employer contributions attributable to a salary reduction or similar
arrangement, or (2) any Employer contributions to or any benefits under
Chapter 21 of the Code (relating to the Federal Insurance Contributions Act),
Title II of the Social Security Act, or any other federal or state law.
Notwithstanding the foregoing, elective contributions on behalf of Key Employees
shall be taken into account in determining the minimum required contribution.
     (d) For purposes of this Section 10.6, minimum contributions shall be
required to be made on behalf of only those Non-Key Employees who have not
terminated Service as of the last day of the Plan Year. If a Non-Key Employee is
otherwise entitled to receive a minimum contribution pursuant to this
Section 10.6(d), the fact that such Non-Key Employee failed to complete 1,000
Hours of Service or failed to make any mandatory or elective contributions under
this Plan, if any are so required, shall not preclude him from receiving such
minimum contribution.
10.7 Vesting.
     (a) For any Plan Year in which the Plan is a top-heavy plan, a
Participant’s Employer account shall continue to vest according to the following
schedule:

          Years of Service Completed   Percentage Vested
Less than 3
        0%
 
       
3 or more
  100%

     (b) For purposes of Section 10.7(a), the term “year of service” shall have
the same meaning as set forth in Section 1.1(kk), as modified by Section 3.2.

26



--------------------------------------------------------------------------------



 



     (c) If for any Plan Year the Plan becomes top-heavy and the vesting
schedule set forth in Section 10.7(a) becomes effective, then, even if the Plan
ceases to be top-heavy in any subsequent Plan Year, the vesting schedule set
forth in Section 10.7(a) shall remain applicable with respect to any Participant
who has completed 3 Years of Service.
ARTICLE XI
ADMINISTRATION
11.1 Appointment of Administrator.
     This Plan shall be administered by a committee consisting of up to 5
persons, whether or not Employees or Participants, who shall be appointed from
time to time by the Board .of Directors to serve at its pleasure. The Sponsor
may require that each person appointed as an Administrator shall signify his
acceptance by filing an acceptance with the Sponsor. The term “Administrator” as
used in this Plan shall refer to the members of the committee, either
individually or collectively, as appropriate. In the event that the Sponsor
shall elect not to appoint any individuals to constitute a committee to
administer the Plan, the Sponsor shall serve as the Administrator hereunder.
11.2 Resignation or Removal of Administrator.
     An Administrator shall have the right to resign at any time by giving
notice in writing, mailed or delivered to the Employer and to the Trustee. Any
Administrator who was an employee of the Employer at the time of his appointment
shall be deemed to have resigned as an Administrator upon his termination of
Service. The Board of Directors may, in its discretion, remove any Administrator
with or without cause, by giving notice in writing, mailed or delivered to the
Administrator and to the Trustee.
11.3 Appointment of Successors: Terms of Office, Etc.
     Upon the death, resignation or removal of an Administrator, the Employer
may appoint, by Board of Directors’ resolution, a successor or successors.
Notice of termination of an Administrator and notice of appointment of a
successor shall be made by the Employer in writing, with copies mailed or
delivered to the Trustee, and the successor shall have all the rights and
privileges and all of the duties and obligations of the predecessor.
11.4 Powers and Duties of Administrator.
     The Administrator shall have the following duties and responsibilities in
connection with the administration of this Plan:
     (a) To promulgate and enforce such rules, regulations and procedures as
shall be proper for the efficient administration of the Plan, such rules,
regulations and procedures to apply uniformly to all Employees, Participants and
Beneficiaries;
     (b) To determine all questions arising in the administration,
interpretation and application of the Plan, including questions of eligibility
and of the status and rights of Participants, Beneficiaries and any other
persons hereunder;
     (c) To decide any dispute arising hereunder strictly in accordance with the
terms of the Plan; provided, however, that no Administrator shall participate in
any matter involving any questions relating solely to his own participation or
benefits under this Plan;
     (d) To advise the Employer and the Trustee regarding the known future needs
for funds to be available for distribution in order that the Trustee may
establish investments accordingly;
     (e) To correct defects, supply omissions and reconcile inconsistencies to
the extent necessary to effectuate the Plan;
     (f) To advise the Employer of the maximum deductible contribution to the
Plan for each fiscal year;
     (g) To direct the Trustee concerning all payments which shall be made out
of the Fund pursuant to the provisions of this Plan;
     (h) To advise the Trustee on all terminations of Service by Participants,
unless the Employer has so notified the Trustee;
     (i) To confer with the Trustee on the settling of any claims against the
Fund;

27



--------------------------------------------------------------------------------



 



     (j) To make recommendations to the Board of Directors with respect to
proposed amendments to the Plan and the Trust Agreement;
     (k) To file all reports with government agencies, Employees and other
parties as may be required by law, whether such reports are initially the
obligation of the Employer, the Plan or the Trustee; and
     (l) To have all such other powers as may be necessary to discharge its
duties hereunder.
     Except as expressly otherwise provided herein, the Administrator shall have
full discretion to control and manage the operation and administration of the
Plan and to make all decisions and determinations incident thereto. In carrying
out its Plan responsibilities, the Administrator shall have full discretionary
authority to construe the terms of the Plan and to make any factual
determinations necessary to determine eligibility for benefits or the amount of
any benefits. It is intended that the Administrator have discretion to the
fullest extent permitted by law and that the Administrator’s exercise of its
discretion be given deference to the greatest extent allowed under the law. This
discretion includes, but is not limited to, the authority to make any rules,
regulations or computations that the Administrator deems necessary to administer
the Plan.
11.5 Action by Administrator.
     The Administrator may elect a Chairman and Secretary from among its members
and may adopt rules for the conduct of its business. A majority of the members
then serving shall constitute a quorum for the transaction of business. All
resolutions or other action taken by the Administrator shall be by vote of a
majority of those present at such meeting and entitled to vote. Resolutions may
be adopted or other action taken without a meeting upon written consent signed
by at least a majority of the members. All documents, instruments, orders,
requests, directions, instructions and other papers shall be executed on behalf
of the Administrator by either the Chairman or the Secretary of the
Administrator, if any, or by any member or agent of the Administrator duly
authorized to act on the Administrator’s behalf.
11.6 Participation by Administrators.
     No Administrator shall be precluded from becoming a Participant in the Plan
if he would be otherwise eligible, but he shall not be entitled to vote or act
upon matters or to sign any documents relating specifically to his own
participation under the Plan, except when such matters or documents relate to
benefits generally. If this disqualification results in the lack of a quorum,
then the Board of Directors shall appoint a sufficient number of temporary
Administrators who shall serve for the sole purpose of determining such a
question.
11.7 Agents.
     The Administrator may employ agents and provide for such clerical, legal,
actuarial, accounting, medical, advisory or other services as it deems necessary
to perform its duties under this Plan. The cost of such services and all other
expenses incurred by the Administrator in connection with the administration of
the Plan shall be paid from the Fund, unless paid by the Employer.
11.8 Allocation of Duties.
     The duties, powers and responsibilities reserved to the Administrator may
be allocated among its members so long as such allocation is pursuant to written
procedures adopted by the Administrator, in which case, except as may be
required by the Act, no Administrator shall have any liability, with respect to
any duties, powers or responsibilities not allocated to him, for the acts of
omissions of any other Administrator.
11.9 Delegation of Duties.
     The Administrator may delegate any of its duties to other employees of the
Employer, to the Trustee with its consent, or to any other person or firm,
provided that the Administrator shall prudently choose such agents and rely in
good faith on their actions.
11.10 Administrator’s Action Conclusive.
     Any action on matters within the authority of the Administrator shall be
final and conclusive except as provided in Article XII.
11.11 Compensation and Expenses of Administrator.
     No Administrator who is receiving compensation from the Employer as a
full-time employee, as a director or agent, shall be entitled to receive any
compensation or fee for his services hereunder. Any other Administrator

28



--------------------------------------------------------------------------------



 



shall be entitled to receive such reasonable compensation for his services as an
Administrator hereunder as may be mutually agreed upon between the Employer and
such Administrator. Any such compensation shall be paid from the Fund, unless
paid by the Employer. Each Administrator shall be entitled to reimbursement by
the Employer for any reasonable and necessary expenditures incurred in the
discharge of his duties.
11.12 Records and Reports.
     The Administrator shall maintain adequate records of its actions and
proceedings in administering this Plan and shall file all reports and take all
other actions as it deems appropriate in order to comply with the Act, the Code
and governmental regulations issued thereunder.
11.13 Reports of Fund Open to Participants.
     The Administrator shall keep on file, in such form as it shall deem
convenient and proper, all annual reports of the Fund received by the
Administrator from the Trustee, and a statement of each Participant’s interest
in the Fund as from time to time determined. The annual reports of the Fund and
the statement of his own interest in the Fund, as well as a complete copy of the
Plan and the Trust Agreement and copies of annual reports to the Internal
Revenue Service, shall be made available by the Administrator to the Employer
for examination by each Participant during reasonable hours at the office of the
Employer, provided, however, that the statement of a Participant’s interest
shall not be made available for examination by any other Participant.
11.14 Named Fiduciary.
     The Administrator is the named fiduciary for purposes of the Act and shall
be the designated agent for receipt of service of process on behalf of the Plan.
It shall use ordinary care and diligence in the performance of its duties under
this Plan. Nothing in this Plan shall preclude the Employer from indemnifying
the Administrator for all actions under this Plan, or from purchasing liability
insurance to protect it with respect to its duties under this Plan.
11.15 Information from Employer.
     The Employer shall promptly furnish all necessary information to the
Administrator to permit it to perform its duties under this Plan. The
Administrator shall be entitled to rely upon the accuracy and completeness of
all information furnished to it by the Employer, unless it knows or should have
known that such information is erroneous.
11.16 Reservation of Rights by Employer.
     Where rights are reserved in this Plan to the Employer, such rights shall
be exercised only by action of the Board of Directors, except where the Board of
Directors, by written resolution, delegates any such rights to one or more
officers of the Employer or to the Administrator. Subject to the rights reserved
to the Board 6f Directors acting on behalf of the Employer as set forth in this
Plan, no member of the Board of Directors shall have any duties or
responsibilities under this Plan, except to the extent he shall be acting in the
capacity of an Administrator or Trustee.
11.17 Liability and Indemnification.
     (a) The Administrator shall perform all duties required of it under this
Plan in a prudent manner. To the extent not prohibited by the Act, the
Administrator shall not be responsible in any way for any action or omission of
the Employer, the Trustee or any other fiduciaries in the performance of their
duties and obligations set forth in this Plan and in the Trust Agreement. To the
extent not prohibited by the Act, the Administrator shall also not be
responsible for any act or omission of any of its agents, or with respect to
reliance upon advice of its counsel (whether or not such counsel is also counsel
to the Employer or the Trustee), provided that such agents or counsel were
prudently chosen by the Administrator and that the Administrator relied in good
faith upon the action of such agent or the advice of such counsel.
     (b) The Administrator shall not be relieved from responsibility or
liability for any responsibility, obligation or duty imposed upon it under this
Plan or under the Act. Except for its own gross negligence, willful misconduct
or willful breach of the terms of this Plan, the Administrator shall be
indemnified and held harmless by the Employer against liability or losses
occurring by reason of any act or omission of the Administrator to the extent
that such indemnification does not violate the Act or any other federal or state
laws.
11.18 Service as Trustee and Administrator.
     Nothing in this Plan shall prevent one or more Trustees from serving as
Administrator under this Plan.

29



--------------------------------------------------------------------------------



 



ARTICLE XII
CLAIMS PROCEDURE
12.1 Notice of Denial.
     If a Participant or his Beneficiary is denied any benefits under this Plan,
either in whole or in part, the Administrator shall advise the claimant in
writing of the amount of his benefit, if any, and the specific reasons for the
denial. The Administrator shall also furnish the claimant at that time with a
written notice containing:
     (a) A specific reference to pertinent Plan provisions;
     (b) A description of any additional material or information necessary for
the claimant to perfect his claim, if possible, and an explanation of why such
material or information is needed; and
     (c) An explanation of the Plan’s claim review procedure.
12.2 Right to Reconsideration.
     Within 60 days of receipt of the information described in 12.1 above, the
claimant shall, if he desires further review, file a written request for
reconsideration with the Administrator.
12.3 Review of Documents.
     So long as the claimant’s request for review is pending (including the
60-day period described in Section 12.2 above), the claimant or his duly
authorized representative may review pertinent Plan documents and the Trust
Agreement (and any pertinent related documents) and may submit issues and
comments in writing to the Administrator.
12.4 Decision by Administrator.
     A final and binding decision shall be made by the Administrator within
60 days of the filing by the claimant of his request for reconsideration;
provided, however, that if the Administrator feels that a hearing with the
claimant or his representative present is necessary or desirable, this period
shall be extended an additional 60 days.
12.5 Notice by Administrator.
     The Administrator’s decision shall be conveyed to the claimant in writing
and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, with specific references to the
pertinent Plan provisions on which the decision is based.
ARTICLE XIII
AMENDMENTS, TERMINATION AND MERGER
13.1 Amendments.
     The Employer reserves the right at any time and from time to time, and
retroactively if deemed necessary or appropriate by it, to the extent
permissible under law, to conform with governmental regulations or other
policies, to amend in whole or in part any or all of the provisions of this
Plan, provided that:
     (a) No amendment shall make it possible for any part of the Fund to be used
for, or diverted to, purposes other than for the exclusive benefit of
Participants or their Beneficiaries under the Trust Agreement, except to the
extent provided in Sections 4.4 and 5.6(c) (5);
     (b) No amendment may, directly or indirectly, reduce the vested portion of
any Participant’s interest as of the effective date of the amendment or change
the vesting schedule with respect to the future accrual of Employer
contributions for any Participants unless each Participant with 3 or more Years
of Service with the Employer is permitted to elect to have the vesting schedule
in effect before the amendment used to determine his vested benefit; and
     (c) No amendment may eliminate an optional form of benefit.
     (d) No amendment may increase the duties of the Trustee without its
consent.
     (e) No amendment that shall change any of the following types of provisions
shall be made more than once every 6 months, other than to comport with changes
in the Code, the Act or the regulations thereunder: (i) any provision stating
the amount and price of Employer Securities to be awarded to designated officers
and directors or categories of officers and directors; (ii) any provisions
specifying the timing of awards or allocations to officers and

30



--------------------------------------------------------------------------------



 



directors; (iii) any provision setting forth a formula that determines the
amount, price and timing of allocations or awards, using objective criteria such
as earnings of the issuer, value of the Employer Securities, Years of Service,
job classification and Compensation levels.
     Amendments may be made in the form of Board of Directors’ resolutions or
separate written document. Copies of all amendments shall be delivered to the
Trustee.
13.2 Consolidation, Merger or Other Transactions of Employer.
     Nothing in this Plan shall prevent the consolidation, merger,
reorganization or liquidation of the Employer, or prevent the sale by Employer
of any or all of its property. Any successor corporation or other entity formed
and resulting from any such transaction shall have the right to become a party
to this Plan by adopting the same by resolution and by appointing a new Trustee
as though the Trustee had resigned in accordance with the Trust Agreement, and
by executing a proper supplemental agreement with the Trustee. If, within
180 days from the effective date of such transaction, such new entity does not
become a party to this Plan as above provided, this Plan shall automatically be
terminated and the Trustee shall make payments to the persons entitled thereto
in accordance with Section 9.5.
13.3 Consolidation or Merger of Trust.
     In the event of any merger or consolidation of the Fund with, or transfer
in whole or in part of the assets and liabilities of the Fund to, another trust
fund held under any other plan of deferred compensation maintained or to be
established for the benefit of all or some of the Participants of this Plan, the
assets of the Fund applicable to such Participants shall be transferred to the
other trust fund only if:
     (a) Each Participant would receive a benefit under such successor trust
fund immediately after the merger, consolidation or transfer which is equal to
or greater than the benefit he would have been entitled to receive immediately
before the merger, consolidation or transfer (determined as if this Plan and
such transferee trust fund had then terminated);
     (b) Resolutions of the Board of Directors under this Plan, or of any new or
successor employer of the affected Participants, shall authorize such transfer
of assets, and, in the case of the new or successor employer of the affected
Participants, its resolutions shall include an assumption of liabilities with
respect to such Participants’ inclusion in the new employer’s plan; and
     (c) Such other plan and trust are qualified under Sections 401(a) and
501(a) of the Code.
13.4 Bankruptcy or Insolvency of Employer.
     In the event of (a) the Employer’s legal dissolution or liquidation by any
procedure other than a consolidation or merger, (b) the Employer’s receivership,
insolvency, or cessation of its business as a going concern, or (c) the
commencement of any proceeding by or against the Employer under the federal
bankruptcy laws, and similar federal or state statute, or any federal or state
statute or rule providing for the relief of debtors, compensation of creditors,
arrangement, receivership, liquidation or any similar event which is not
dismissed within 30 days, this Plan shall terminate automatically on such date
(provided, however, that if a proceeding is brought against the Employer for
reorganization under Chapter 11 of the United States Bankruptcy Code or any
similar federal or state statute, then this Plan shall terminate automatically
if and when said proceeding results in a liquidation of the Employer, or the
approval of any Plan providing therefor, or the proceeding is converted to a
case under Chapter 7 of the Bankruptcy Code or any similar conversion to a
liquidation proceeding under federal or state law including, but not limited to,
a receivership proceeding). In the event of any such termination as provided in
the foregoing sentence, the Trustee shall make payments to the persons entitled
thereto in accordance with Section 9.5 hereof.
13.5 Voluntary Termination.
     The Board of Directors reserves the right to terminate this Plan at any
time by giving to the Trustee and the Administrator notice in writing of such
desire to terminate. The Plan shall terminate upon the date of receipt of such
notice, the interests of all Participants shall become fully vested, and the
Trustee shall make payments to each Participant or Beneficiary in accordance
with Section 9.5. Alternatively, the Employer, in its discretion, may determine
to continue the Trust Agreement and to continue the maintenance of the Fund, in
which event distributions shall be made upon the contingencies and in all the
circumstances which would have been entitled such distributions on a fully
vested basis, had there been no termination of the Plan.

31



--------------------------------------------------------------------------------



 



13.6 Partial Termination of Plan or Permanent Discontinuance of Contributions.
     In the event that a partial termination of the Plan shall be deemed to have
occurred, or if the Employer shall discontinue completely its contributions
hereunder, the right of each affected Participant to his interest in the Fund
shall be fully vested. The Employer, in its discretion, shall decide whether to
direct the Trustee to make immediate distribution of such portion of the Fund
assets to the persons entitled thereto or to make distribution in the
circumstances and contingencies which would have controlled such distributions
if there had been no partial termination or discontinuance of contributions.
ARTICLE XIV
MISCELLANEOUS
14.1 No Diversion of Funds.
     It is the intention of the Employer that it shall be impossible for any
part of the corpus or income of the Fund to be used for, or diverted to,
purposes other than for the exclusive benefit of the Participants or their
Beneficiaries, except to extent that a return of the Employer’s contribution is
permitted under Sections 4.4 and 5.6(c)(5).
14.2 Liability Limited.
     Neither the Employer nor the Administrator, nor any agents, employees,
officers, directors or shareholders of any of them, nor the Trustee, nor any
other person shall have any liability or responsibility with respect to this
Plan, except as expressly provided herein.
14.3 Incapacity.
     If the Administrator shall receive evidence satisfactory to it that a
Participant or Beneficiary entitled to receive any benefit under the Plan is, at
the time when such benefit becomes payable, a minor, or is physically or
mentally incompetent to receive such benefit and to give a valid release
therefor, and that another person or an institution is then maintaining or has
custody of such Participant or Beneficiary, and that no guardian, committee or
other representative of the estate of such Participant or Beneficiary shall have
been duly appointed, the Administrator may direct the Trustee to make payment of
such benefit otherwise payable to such Participant or Beneficiary, to such other
person or institution, including a custodian under a Uniform Gifts to Minor Act,
or corresponding legislation (who shall be an adult, a guardian of the minor or
a trust company), and the release of such other person or institution shall be a
valid and complete discharge for the payment of such benefit.
14.4 Spendthrift Clause.
     Except as permitted by the Act or the Code, no benefits or other amounts
payable under the Plan shall be subject in any manner to anticipation, sale,
transfer, assignment, pledge, encumbrance, charge or alienation. If the
Administrator determines that any person entitled to any payments under the Plan
has become insolvent or bankrupt or has attempted to anticipate, sell, transfer,
assign, pledge, encumber, charge or otherwise in any manner alienate any benefit
or other amount payable to him under the Plan or that there is any danger of any
levy or attachment or other court process or encumbrance on the part of any
creditor of such person entitled to payments under the Plan against any benefit
or other accounts payable to such person, the Administrator may, at any time, in
its discretion, direct the Trustee to withhold any or all payments to such
person under the Plan and apply the same for the benefit of such person, in such
manner and in such proportion as the Administrator may deem proper.
14.5 Benefits Limited to Fund.
     All contributions by the Employer to the Fund shall be voluntary, and the
Employer shall be under no legal liability to make any such contributions. The
benefits of this Plan shall be only as can be provided by the assets of the
Fund, and no liability for the payment of benefits under the Plan or for any
loss of assets due to any action or inaction of the Trustee shall be imposed
upon the Employer.
14.6 Cooperation of Parties.
     All parties to this Plan and any party claiming interest hereunder agree to
perform any and all acts and execute any and all documents and papers which are
necessary and desirable for carrying out this Plan or any of its provisions.

32



--------------------------------------------------------------------------------



 



14.7 Payments Due Missing Persons.
     The Administrator shall direct the Trustee to make a reasonable effort to
locate all persons entitled to benefits under the Plan; however, notwithstanding
any provision in the Plan to the contrary, if, after a period of 5 years from
the date such benefit shall be due, any such persons entitled to benefits have
not been located, their rights under the Plan shall stand suspended. Before this
provision becomes operative, the Trustee shall send a certified letter to all
such persons at their last known address advising them that their interest in
benefits under the Plan shall be suspended. Any such suspended amounts shall be
held by the Trustee for a period of 3 additional years (or a total of 8 years
from the time the benefits first became payable), and thereafter such amounts
shall be reallocated among current Participants in the same manner that a
current contribution would be allocated. However, if a person subsequently makes
a valid claim with respect to such reallocated amounts and any earnings thereon,
the Plan earnings or the Employer’s contribution to be allocated for the year in
which the claim shall be paid shall be reduced by the amount of such payment.
Any such suspended amounts shall be handled in a manner not inconsistent with
regulations issued by the Internal Revenue Service and Department of Labor.
14.8 Governing Law.
     This Plan has been executed in the State of Minnesota and all questions
pertaining to its validity, construction and administration shall be determined
in accordance with the laws of that State, except to the extent superseded by
the Act.
14.9 Nonguarantee of Employment.
     Nothing contained in this Plan shall be construed as a contract of
employment between the Employer and any Employee, or as a right of any Employee
to be continued in the employment of the Employer, or as a limitation of the
right of the Employer to discharge any of its Employees, with or without cause.
14.10 Counsel.
     The Trustee and the Administrator may consult with legal counsel, who may
be counsel for the Employer and for the Administrator or the Trustee (as the
case may be), with respect to the meaning or construction of this Plan and the
Trust Agreement, their respective obligations or duties hereunder or with
respect to any action or proceeding or any question of law, and they shall be
fully protected with respect to any action taken or omitted by them in good
faith pursuant to the advice of legal counsel.
     IN WITNESS WHEREOF, the Sponsor has caused these presents to be executed by
its duly authorized officers and its corporate seal to be affixed on this ___day
of April, 1994.

                          HMN FINANCIAL, INC.    
ATTEST:
               
 
      By        
 
               
 
          Roger P. Weise
   
 
Roxanne M. Hellickson,
Secretary
          President    
[Corporate Seal]
               

33